Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 1 of 137 PageID #: 443




                          EXHIBIT A
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 2 of 137 PageID #: 444

                                                                       150
                                            Proceedings

      1       SUPREME COURT OF THE STATE OF NEW YORK

      2       COUNTY OF NASSAU:       CRIMINAL TERM PART 85

      3       - - - - - - - - - - - - - - - - - - - -x

      4       THE PEOPLE OF THE STATE OF NEW YORK,

      5                      -against-                    Indictment

      6       JOSIAH GALLOWAY,                            No. 1315N-08

      7                                  Defendant.

      8       - - - - - - - - - - - - - - - - - - - -x

      9                                      November 7, 2008
                                             262 Old Country Road
     10                                      Mineola, New York

     11      B E F O R E:

     12               HON. PHILIP GRELLA,
                                 Acting Supreme Court Justice
     13

     14      A P P E A R A N C E S:

     15               (SAME AS PREVIOUSLY NOTED)

     16

     17                                           JANINE M. COLASANTI,
                                                  Official Court Reporter
     18

     19                  ****        ****         ****       ****

     20

     21                         THE CLERK:     This is the case of the People

     22             versus Josiah Galloway, Indictment 1315N of 2008.

     23                         This is a Huntley/Wade/Dunaway hearing

     24             continued from yesterday.

     25                         Are the People ready to proceed?


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 3 of 137 PageID #: 445

                                                                     151
                                Det. DeCaro - People - Cross

      1                        MR. LaROCCA:     The People are ready.

      2                        THE CLERK:     Is the defense ready?

      3                        MR. BREWINGTON:        The defense is ready.

      4                        THE CLERK:     This is continued from the 5th.

      5                        THE COURT:     Let's recall the witness and

      6             then Mr. Brewington will continue from that point.

      7                        Before we start, does either side have any

      8             kind of application?

      9                        MR. LaROCCA:     No, your Honor.     Thank you.

     10                        MR. BREWINGTON:        None.

     11                        THE COURT:     Okay.     Let's recall the witness.

     12                        MR. LaROCCA:     Detective DeCaro.

     13      C H A R L E S      D E C A R O,          having been previously

     14            duly sworn by the Clerk of the Court, resumed the

     15            witness stand and further testified as follows:

     16                        MR. BREWINGTON:        May I inquire, your Honor?

     17                        THE COURT:     Yes.

     18      CROSS-EXAMINATION

     19      BY MR. BREWINGTON: (Continuing)

     20             Q.   Detective DeCaro, in your testimony when we were

     21       last here, which was Wednesday, you indicated that it was

     22       the nose that made you think that the person in the sketch

     23       looked like Mr. Galloway; is that correct?

     24             A.   Yes, that was one of the facial features.

     25             Q.   I just want to be clear, your testimony was you


                               Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 4 of 137 PageID #: 446

                                                                     152
                                Det. DeCaro - People - Cross

      1       specifically said, The nose, correct?

      2             A.   Okay, correct.

      3             Q.   Yes?

      4             A.   Yes.

      5             Q.   And with regard to the nose, can you tell us how

      6       many other noses like Mr. Galloway's you had seen before?

      7                         MR. LaROCCA:     Objection, your Honor.

      8                         THE COURT:     Sustained.

      9             Q.   What was the distinctive aspect of Mr. Galloway's

     10       nose that led you to call for the copy of the sketch?

     11             A.   It was very similar.       It was similar in shape.

     12       It resembled the drawing.

     13             Q.   And, sir, the drawing which is in evidence as

     14       Defendant's B --

     15                         MR. BREWINGTON:     Can we hand this to the

     16             witness, please.

     17             Q.   Would you agree with me, based on your view of

     18       the drawing, that the drawing has a person depicted with a

     19       square jaw -- excuse me, a square cheekbone?

     20                         MR. LaROCCA:     Objection, your Honor.

     21                         THE COURT:     Sustained.

     22             Q.   How would you describe the cheekbone features in

     23       B?

     24                         MR. LaROCCA:     Objection.

     25                         THE COURT:     Sustained.


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 5 of 137 PageID #: 447

                                                                     153
                                 Det. DeCaro - People - Cross

      1             Q.   Sir, what was the description, as you understood

      2       it, of the person that was eventually depicted in the

      3       sketch, please?

      4                          MR. LaROCCA:     Objection.

      5                          THE COURT:     I'll allow that.

      6             A.   I really don't remember the description.           I just

      7       remember seeing the picture every day that I sat at my

      8       desk, staring at me.

      9             Q.   Did you ever learn, at the time that you called

     10       for a photo array, what the description was that was given

     11       of the suspect?

     12             A.   When I obtained a copy of the sketch, there was a

     13       description on there, I believe.

     14             Q.   What was the description on the sketch, as you

     15       understood it, please?

     16             A.   I believe --

     17                          MR. LaROCCA:     Objection.

     18                          THE COURT:     Sustained.

     19             Q.   Did you understand that the description given of

     20       the person that allegedly shot the victim in this case was

     21       a person who was a light-skinned black?

     22                          MR. LaROCCA:     Objection.

     23                          THE COURT:     I'll allow that question.

     24             A.   Can you please repeat, sir?

     25             Q.   Sure.    Did you ever learn that the description of


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 6 of 137 PageID #: 448

                                                                     154
                                Det. DeCaro - People - Cross

      1       the person that allegedly shot this victim in this case

      2       was a light-skinned black?

      3             A.   Later, when I obtained a copy of the sketch.

      4             Q.   Would you agree with me that Mr. Galloway is not

      5       light skinned?

      6             A.   I wouldn't call him dark skinned.        I'm looking at

      7       him now.    He doesn't appear dark skinned to me.

      8             Q.   Sir, my question called for a yes or no answer.

      9                        MR. LaROCCA:     Objection.

     10                        THE COURT:     Go on to the next question.

     11             Q.   Would you agree with me that Mr. Galloway is not

     12       a light-skinned black African-American man?

     13                        MR. LaROCCA:     Objection.

     14                        THE COURT:     The question is, do you agree or

     15             you do not agree?

     16             A.   I do not agree with you, sir.

     17                        THE COURT:     Next question.

     18                        MR. BREWINGTON:     Sir, the rights card, which

     19             is in evidence as People's 10, I believe it is, may I

     20             have that shown to the witness.

     21             Q.   That card was -- the time on it was 4:30 a.m.,

     22       correct?

     23             A.   Yes, sir.

     24             Q.   And that would be at 4:30 a.m. on what day,

     25       please?


                               Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 7 of 137 PageID #: 449

                                                                     155
                                Det. DeCaro - People - Cross

      1             A.   June 6, 2008.

      2             Q.   And you first came in contact with Mr. Galloway

      3       at 12:30 that morning, correct?

      4             A.   No, sir.

      5             Q.   When did you first come in contact with

      6       Mr. Galloway?

      7             A.   Contact, meaning getting to the office?           I got to

      8       the Hempstead Armory at approximately one a.m.

      9             Q.   And you began speaking to Mr. Galloway almost

     10       immediately, correct?

     11             A.   No.

     12             Q.   How long did it take for you, after you reached

     13       the Armory, to speak to Mr. Galloway, if you got there at

     14       one o'clock?

     15             A.   It took us a while, because -- by the time we got

     16       our paperwork together.

     17             Q.   Sir, my question was, how long?

     18             A.   A few hours.

     19             Q.   So you took a few hours until you first spoke to

     20       Mr. Galloway after one o'clock; is that correct?

     21             A.   Yes, sir.

     22             Q.   So what time did you first begin speaking to

     23       Mr. Galloway?

     24             A.   A few hours into it.      I would say, roughly,

     25       before the rights card, before I introduced myself.             He


                               Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 8 of 137 PageID #: 450

                                                                     156
                                 Det. DeCaro - People - Cross

      1       was down the hall in a separate room.         His codefendant was

      2       talking.

      3             Q.   Do you have a time when you first began speaking

      4       to Mr. Galloway?      I'm going to ask if you can answer my

      5       question yes or no.       If you can answer the questions I

      6       pose, let me know.       If you can't, let me know that, too.

      7             A.   I introduced myself, who I was.

      8             Q.   It was a minute or two before when?

      9             A.   4:30.

     10             Q.   Sir, so, therefore, if it was a minute or two

     11       before 4:30, would you agree with me that at no time prior

     12       to that card was Mr. Galloway advised of any rights?             You

     13       would agree with that, right?

     14             A.   Not by me or anyone I was with.

     15             Q.   You don't know of anyone that advised him of his

     16       rights a minute or two before you presented him, as you

     17       said, with the card, right?

     18             A.   It was myself and Detective D'Arienzo.         We

     19       advised him of his rights together.

     20             Q.   My question called for a yes or no.         Can you

     21       answer that?

     22             A.   I am not aware of anyone else advising him of his

     23       rights besides me.

     24             Q.   Sir, at the time that you first questioned

     25       Mr. Galloway, you attempted, based on your testimony, to


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 9 of 137 PageID #: 451

                                                                     157
                                  Det. DeCaro - People - Cross

      1       get a written statement from him about another incident?

      2             A.    Right -- I'm sorry.     Could you please repeat that

      3       question?

      4             Q.    Before you questioned Mr. Galloway, according to

      5       your testimony, you attempted to get a written statement

      6       from him about another incident; isn't that right?

      7             A.    Before I questioned Mr. Galloway?

      8             Q.    Before you questioned Mr. Galloway about this

      9       alleged incident.

     10             A.    Oh, yes.

     11             Q.    What time was that?

     12             A.    That was after I advised him of his rights.            I

     13       wasn't there for this.

     14             Q.    I'm sorry?

     15             A.    I wasn't there for the shooting at the cab stand.

     16             Q.    Sir, let me just ask you this question.          I'm

     17       trying to be very clear.

     18             A.    Okay.

     19             Q.    You attempted to obtain a statement from

     20       Mr. Galloway prior to asking him any questions about the

     21       matter that brings us before Judge Grella; is that

     22       correct?

     23             A.    The matter before Judge Grella is the shooting at

     24       the cab stand, yes.

     25             Q.    You also stated that the first time you gave


                                  Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 10 of 137 PageID #: 452

                                                                      158
                                Det. DeCaro - People - Cross

      1        Mr. Galloway his rights was sometime around 4:30, correct?

      2              A.   Correct.

      3              Q.   So, therefore, any statements that you claim that

      4        you obtained, any statement -- withdrawn.

      5                   So, therefore, no rights were given prior to any

      6        other statements taken from him, correct?          Do you

      7        understand my question?

      8                         THE COURT:     I don't understand the question.

      9              A.   I don't understand it.      I'm sorry, sir.

     10                         MR. BREWINGTON:     Thank you, Judge.

     11              Q.   What time was the alleged written statement that

     12        you claim you took from Mr. Galloway?

     13              A.   For which incident, sir?

     14              Q.   For the incident other than what is before Judge

     15        Grella.

     16                         MR. LaROCCA:     Objection.   Just for clarity

     17              sake.

     18                         THE COURT:     Rephrase.

     19                         MR. BREWINGTON:     Sure.

     20              Q.   There was an alleged statement taken about         --

     21        withdrawn.

     22                         MR. BREWINGTON:     Let me do it this way,

     23              Judge.   I apologize.

     24              Q.   You allege that you took a written statement from

     25        Mr. Galloway about punching someone in the face, correct?


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 11 of 137 PageID #: 453

                                                                        159
                                  Det. DeCaro - People - Cross

      1              A.    Yes.    I believe that was the matter at the 590

      2        building.

      3              Q.    And isn't it true that you allege, or you have

      4        stated, that that was taken at 4 a.m.?

      5              A.    I don't recall that.          I would have to see the

      6        statement.

      7              Q.    Do you have the statement in your records?

      8              A.    I should.

      9                           THE WITNESS:     If I can check, your Honor?

     10                           THE COURT:     Okay.     Has this been marked for

     11              ID?

     12                           MR. LaROCCA:     I don't believe it has.

     13                           THE COURT:     Why don't we mark it for ID.

     14                            (Whereupon, People's Hearing Exhibit 13

     15              was marked for identification, only.)

     16                           THE COURT OFFICER:        People's 13 for

     17              identification.

     18                           MR. BREWINGTON:        May we show it to the

     19              witness, please.

     20              Q.    Sir, do you have that document before you?

     21              A.    Yes, sir.

     22              Q.    Does that help refresh your recollection what

     23        time you claim that statement was taken?

     24                           MR. LaROCCA:     Excuse me.     May I just know

     25              what 13 is?       I'm not clear on it.


                                  Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 12 of 137 PageID #: 454

                                                                      160
                                 Det. DeCaro - People - Cross

      1                          THE COURT:     Detective, you're looking at

      2              People's 13 for ID?

      3                          THE WITNESS:     Yes, sir.

      4                          THE COURT:     And you asked to review it to

      5              refresh your recollection?

      6                          THE WITNESS:     Yes, sir.

      7                          THE COURT:     Would you just tell us what that

      8              is?

      9                          THE WITNESS:     This is a written statement I

     10              obtained from Mr. Galloway for the Detective Division

     11              case 3-27-67-08.

     12                          THE COURT:     Is that referred to as the 590

     13              incident?

     14                          THE WITNESS:     Yes, the 590 incident.

     15                          THE COURT:     Is everyone comfortable with

     16              that statement?

     17                          MR. BREWINGTON:     Yes.

     18                          MR. LaROCCA:     I would just point out to the

     19              Court, I think that is also Exhibit 11 for

     20              identification, which I have here.

     21                          MR. BREWINGTON:     It may be.   I don't have

     22              those records, Judge.

     23                          THE COURT:     11 was a copy.    13 is the

     24              original.    We will let them both remain.

     25                          At this time, I want to go on the record and


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 13 of 137 PageID #: 455

                                                                      161
                                Det. DeCaro - People - Cross

      1              apologize to the clerk who corrected me earlier.

      2       BY MR. BREWINGTON:       (Continuing)

      3              Q.   Sir, can you answer my question?

      4              A.   Does it help me, yes.

      5              Q.   How does it help you, in terms of what time?

      6              A.   Because Detective Lipson was with me when I

      7        secured the statement.       Detective Lipson wasn't back in

      8        the office until after five o'clock from when he got back

      9        from Glen Head from showing that second photo-pack to the

     10        victim.    It has to be after five o'clock.        It takes a

     11        couple of minutes to get from Glen Head back to Hempstead.

     12              Q.   Would it be accurate to say that statement,

     13        according to you, would have been taken after the claimed

     14        statements that you allege Mr. Galloway said about him

     15        shooting at someone from across the corner?

     16              A.   That statement he made was after we thought we

     17        were done.

     18              Q.   What time?

     19              A.   After we finished with this one and talking about

     20        the other one, he brought that up to our attention.           I

     21        wasn't aware of that shooting.

     22              Q.   I'm asking you what time in the morning?

     23              A.   I want to say, it had to be light out.         It had to

     24        be probably close to seven.

     25              Q.   Close to seven o'clock?


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 14 of 137 PageID #: 456

                                                                       162
                                 Det. DeCaro - People - Cross

      1                A.   Yes, because we weren't aware of that.       We had

      2        the detective -- I can tell you because we had the

      3        detective who was on that case.           He had to bring that

      4        information to us.       He was working a day tour, and they

      5        start at 7 a.m.

      6                Q.   Sir, let me ask you to take a look at what has

      7        been previously marked for identification as Defendant's

      8        D, which has been previously shown to you.          Do you have

      9        that?

     10                A.   Yes, sir.

     11                          MR. BREWINGTON:     Judge, at this time, I

     12                would like to move that into evidence, please, D, as

     13                part of the material provided by the District

     14                Attorney's office.

     15                          MR. LaROCCA:     Objection.

     16                          THE COURT:     Let me take a look at it.

     17                          Inasmuch as there is no objection,

     18                Defendant's D.

     19                          MR. LaROCCA:     I did object.

     20                          THE COURT:     Did you say objection?

     21                          MR. LaROCCA:     Yes.    Then you said you wanted

     22                to look at it.

     23                          THE COURT:     Objection sustained.

     24                          MR. BREWINGTON:     Please place it before the

     25                witness again, for identification.


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 15 of 137 PageID #: 457

                                                                      163
                                 Det. DeCaro - People - Cross

      1              Q.   Looking at D for identification, does that help

      2        refresh your recollection about when the alleged statement

      3        was taken about the shooting of the gun across the street?

      4              A.   It has to do with photographs at 3:20 and at

      5        5 a.m.

      6              Q.   The top part, sir.       I don't want you to read from

      7        it.   Just tell us if that helps you.

      8              A.   I'm sorry.    I'm not familiar with this form.

      9              Q.   Does that help refresh your recollection about

     10        the time that the alleged statement concerning punching

     11        Marky in the face took place?

     12              A.   Yes.    There are two different times on here, sir.

     13              Q.   Does that help refresh your recollection, sir?

     14              A.   It says the approximate time was 4:30 a.m.

     15                          THE COURT:     The question is, does that help

     16              refresh your recollection?

     17                          THE WITNESS:     Yes, this is the time that is

     18              on there.

     19                          THE COURT:     Detective, listen, a specific

     20              question was posed.        And the question was, does that

     21              item help you to refresh your recollection?

     22                          THE WITNESS:     Yes.

     23                          THE COURT:     It either does or it doesn't.

     24                          THE WITNESS:     Yes.

     25              Q.   And you refreshed your recollection at this


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 16 of 137 PageID #: 458

                                                                        164
                                  Det. DeCaro - People - Cross

      1        time -- is that the written statement that you took at

      2        4 p.m. on 6/6; is that right?

      3              A.   It says 4:30.

      4              Q.   Well, that's the oral statement; isn't it, sir?

      5              A.   He would have to tell me before I write it.

      6              Q.   What is your refreshed recollection?

      7              A.   4:30.    I know I was with Mr. Ogleytree for a

      8        while.

      9              Q.   What statement was given at 4:30?

     10                           MR. LaROCCA:     Can we get an a.m., p.m.?

     11                           MR. BREWINGTON:     We'll get that.

     12                           MR. LaROCCA:     I object.   I'm asking for it

     13              now, because it's not clear.

     14                           THE COURT:     The witness didn't give an a.m.

     15              or a p.m.     He said, 4:30.      The defense will be

     16              entitled to pose a question referring to 4:30.

     17                           Overruled.

     18              Q.   Which statement was taken at 4:30?         When you tell

     19        us 4:30, is that morning or evening?

     20              A.   It would have to be morning.         And I said, the

     21        oral statement.

     22              Q.   Was there a written statement taken at 4 a.m.?

     23              A.   No.     I don't believe there was.

     24              Q.   Was there a written statement taken at 4 p.m.?

     25              A.   I don't think I was -- it might have been.          I can


                                  Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 17 of 137 PageID #: 459

                                                                              165
                                      Det. DeCaro - People - Cross

      1        get a crime report.           Like I said, I was there for two

      2        days.        I was there into the next day.             I would have to

      3        check the crime report.

      4                Q.     You don't know without looking into some records?

      5                A.     Correct.     I was there for about two days.

      6                               MR. BREWINGTON:        Please, Judge, may he do

      7                that?

      8                               THE COURT:     Sure.

      9                Q.     Please tell us what document you are looking at

     10        when you do look at it.

     11                A.     Once I find it.

     12                Q.     Sure.

     13                               THE WITNESS:     Excuse me, your Honor.       My

     14                notes from that yellow legal pad, they were put into

     15                evidence.       I don't have that.

     16                               THE COURT:     The DA has some documents that

     17                he wants to hand up to the witness, which I'll

     18                permit.

     19                               MR. BREWINGTON:        Yes, Judge.    I believe

     20                those were marked for identification, Judge.

     21                               THE COURT:     Those items are.

     22                               MR. LaROCCA:     Exhibit 8, which is the note

     23                Detective DeCaro signed.

     24                               MR. BREWINGTON:        For ID.

     25                               THE CLERK:     I believe the other is 12 for


                                      Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 18 of 137 PageID #: 460

                                                                            166
                                      Det. DeCaro - People - Cross

      1                ID.

      2                               MR. LaROCCA:     Exhibit 12 for ID.

      3                               THE COURT:     Please hand both of those items

      4                to the witness.

      5                A.     Okay.

      6                Q.     Do you have an answer for my question?

      7                A.     Please repeat the question.

      8                Q.     Did you take the written statement that you claim

      9        was taken at 4 p.m.?

     10                A.     Yes.

     11                Q.     So it was taken --

     12                A.     That was after.        Like I said, that was after the

     13        fact.        Now I'm seeing everything.        We weren't there -- we

     14        didn't -- we weren't there for the shooting on Hutchinson

     15        and Tennessee.          We didn't know about that.      I have no

     16        paperwork on that.          That was after the whole fact.

     17                               MR. BREWINGTON:     Judge, move to strike as

     18                nonresponsive.

     19                               THE COURT:     I'll let the answer stand.

     20                Q.     Sir, didn't you testify earlier that the first

     21        statement that was taken was the written statement that

     22        was about the fight that took place where Marky got

     23        punched in the face; isn't that what your prior testimony

     24        was?

     25                A.     Yes, that's correct.        That was the first --


                                      Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 19 of 137 PageID #: 461

                                                                       167
                                 Det. DeCaro - People - Cross

      1              Q.   That's what you claim?

      2                          MR. LaROCCA:     Judge, I'm going to object and

      3              ask that he be allowed to finish.

      4                          MR. BREWINGTON:     Judge, it was a yes or no.

      5                          THE COURT:     I didn't hear the full question.

      6              So let me hear the question and then I'll hear the

      7              objection.

      8                          MR. LaROCCA:     Thank you.

      9              Q.   Didn't you testify in your earlier testimony that

     10        the first statement that was taken was a written statement

     11        that dealt with Mr. Galloway allegedly punching Marky in

     12        the face; yes or no?

     13              A.   Yes.

     14                          THE COURT:     Objection overruled.    The

     15              question stands.     The answer stands.

     16              Q.   And the first statement that you claim that was

     17        taken, you claim was taken on the morning of the 6th,

     18        correct, of the 6th, June 6th?

     19              A.   Yes, about the 590 incident.

     20              Q.   And sir, your testimony just now was that that

     21        same statement, the 590 incident, took place and was given

     22        in the afternoon, 4 p.m. of the 6th; is that your

     23        statement?

     24              A.   No, it's not.       I misspoke then.   The first

     25        incident was the --


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 20 of 137 PageID #: 462

                                                                      168
                                 Det. DeCaro - People - Cross

      1              Q.   Sir, you answered my question.       So that we're

      2        clear, what statement was it then that was taken at 4 p.m.

      3        on the 6th, at the Armory, if it took place there?

      4              A.   At 4 p.m.     That would be the last one that he

      5        brought to our attention about the Tennessee Avenue.

      6              Q.   So based on -- and that would have been

      7        4:30 p.m.?

      8              A.   Yes.     After we were all done.

      9              Q.   I just want to be clear.

     10              A.   Yes, in the afternoon.

     11              Q.   So when was it that Mr. Galloway, according to

     12        your testimony, left the Armory?

     13              A.   When they were finished with the arrest process.

     14        I don't know what time he was transported.          I didn't

     15        transport.

     16              Q.   Sir, do you have 11 in front of you right there?

     17              A.   I may.

     18              Q.   That's the statement about the 590 incident.

     19              A.   Isn't 11 and 13 the same?

     20              Q.   I believe so.

     21              A.   11 is a copy, and 13 is the original.

     22              Q.   Yes.     Do you have that?

     23              A.   13 I have in front of me.

     24              Q.   And it's your testimony that this document was

     25        taken at what time?


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 21 of 137 PageID #: 463

                                                                      169
                                  Det. DeCaro - People - Cross

      1              A.    This was in the morning.     This was after 4:30.

      2        Approximately 4:30.        This is the first thing we talked

      3        about.     That's what I was there for.

      4              Q.    And the statement, the alleged verbal statement

      5        that you claim was taken about the shooting across the

      6        street, what time was that taken?

      7              A.    After you brought it to my attention, it was

      8        later in the afternoon; at the end, whenever everything

      9        was wrapped up.

     10              Q.    On what day?

     11              A.    Same day, just later that afternoon.

     12              Q.    Sir --

     13              A.    June 6, 2008.

     14              Q.    At about what time?

     15              A.    I believe I said it was about 4 p.m., 1600 hours.

     16              Q.    At 4 p.m.?

     17              A.    Yes.

     18              Q.    And that meant that you had been questioning

     19        Mr. Galloway, because you were still the person that

     20        alleged -- you took that statement, right?

     21              A.    Yes.

     22              Q.    So you had been questioning Mr. Galloway from

     23        sometime after 1 a.m, all the way around to 4 p.m.; is

     24        that correct?

     25              A.    No, it's not.


                                  Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 22 of 137 PageID #: 464

                                                                      170
                                Det. DeCaro - People - Cross

      1              Q.    So did you leave the Armory at any time from the

      2        time you arrived there, between 12:30 and 1 a.m, until

      3        4 p.m., when you claim this alleged statement was made?

      4              A.    No, I did not.

      5              Q.    And where was Mr. Galloway?

      6              A.    Mr. Galloway was in the middle holding cell down

      7        the hall.

      8              Q.    And he was, basically, at that time, the person

      9        that was the focus of your attention, correct?

     10              A.    As well as his codefendant.

     11              Q.    I'm sorry?

     12              A.    As well as his codefendant, Mr. Ogleytree.

     13                         MR. BREWINGTON:     Judge, move to strike as

     14              unresponsive.

     15                         THE COURT:     It is not unresponsive.      You

     16              asked if he was the person who was the focus of his

     17              --

     18                         MR. BREWINGTON:     And he said, No.     And I

     19              said, Who else?

     20                         THE COURT:     I'll allow it to stand.

     21                         MR. BREWINGTON:     I understand, Judge.

     22              Q.    As you were focusing on Mr. Galloway and his

     23        codefendant, I asked you a question before, was he ever

     24        fed during that time?        Now that we know that you had him

     25        until 4 p.m. the next day, was he fed?


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 23 of 137 PageID #: 465

                                                                       171
                                   Det. DeCaro - People - Cross

      1                A.   I don't recall.     I believe so.    I don't recall.

      2                Q.   Did he get anything to drink?

      3                A.   I don't recall.

      4                Q.   This is a person that you were dealing with

      5        face-to-face, right?

      6                A.   Yes.

      7                Q.   A person that you were trying to get information,

      8        soliciting information from, using interrogation, right?

      9                A.   Yes.

     10                Q.   And you don't know if the person that was under

     11        your care, custody and control at that time was fed or

     12        given water?

     13                A.   I believe he was.     Could I say a hundred percent?

     14        I don't know what he ate.         I can't tell you what he drank.

     15                Q.   You don't know, do you?

     16                A.   No.    I don't recall.

     17                Q.   As a matter of fact, sir, as you were talking to

     18        Mr. Galloway on that day, did you notice any specific

     19        facial -- any features about his dentures, that being his

     20        teeth?

     21                A.   I don't recall any dentures.

     22                Q.   I'm talking about his teeth.        I'm not talking

     23        about replacement dentures.           I'm talking about his dental

     24        work.

     25                A.   You said, Dentures.       I don't recall anything.


                                   Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 24 of 137 PageID #: 466

                                                                      172
                                   Det. DeCaro - People - Cross

      1                Q.     Did he have any broken teeth?

      2                A.     I don't recall any broken teeth.

      3                Q.     Sir, at the time that you were asking

      4        Mr. Galloway questions from, according to you, 1 a.m.

      5        through and including 4 p.m. on the 6th, did you at --

      6        withdrawn.

      7                       From the time that you were asking Mr. Galloway

      8        questions on that day, it just wasn't the morning, did you

      9        actually see any of the alleged witnesses to the cab

     10        shooting present at the Armory?

     11                A.     No, I did not.    I spoke to them.   I spoke to

     12        them.        I have no --

     13                            THE COURT:     Detective, if either counsel

     14                asks a yes or no question, the only possible answers

     15                would be yes or no, or I can't answer that yes or no.

     16                            THE WITNESS:     I apologize.

     17                            THE COURT:     You don't have to apologize.

     18                            And then if either attorney wants to follow

     19                up, they can do so.

     20                            THE WITNESS:     Thank you.

     21                Q.     Sir, with regard to Mr. Galloway and his

     22        appearance at the time that he was before you, that being

     23        on the 6th from the morning until that afternoon, would

     24        you agree with me that at all times, based on your

     25        testimony, he had braids or cornrows in his head?


                                   Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 25 of 137 PageID #: 467

                                                                       173
                                 Det. DeCaro - People - Cross

      1              A.   Yes, I believe he did.

      2              Q.   And now that we know the length that he was in

      3        your company, would you also agree that during that time

      4        you did see the photo arrays which were put together by

      5        Detective Lipson?

      6              A.   Yes.

      7              Q.   And would you also agree that when you saw the

      8        photo arrays, which are in evidence as People's 1 and 3 --

      9                          MR. BREWINGTON:        If we can show that to the

     10              witness, Judge.

     11                          THE COURT:     Okay.

     12              Q.   Would you also agree that when you looked at

     13        those photographs, that none of the individuals in that

     14        photograph, in that array of photographs, had cornrows or

     15        braids?

     16                          MR. LaROCCA:     Objection.

     17                          THE COURT:     Overruled.

     18                          You can answer that.

     19              A.   Correct.    No one has cornrows or braids.

     20              Q.   And would you also agree, sir, that based on your

     21        knowledge of the description given of the alleged

     22        perpetrator of the shooting of the cabdriver, that there

     23        was never any mention of cornrows or braids?

     24              A.   I can't answer.

     25                          MR. LaROCCA:     Objection.


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 26 of 137 PageID #: 468

                                                                        174
                                    Det. DeCaro - People - Cross

      1                             THE COURT:     I'm going to let his answer

      2              stand.

      3              Q.     Would you agree with me, sir, that at the time

      4        that Mr. Galloway was in front of you, that there was no

      5        question in your mind that his hairstyle was in the form

      6        of cornrows or braids?

      7                             MR. LaROCCA:     Objection.   It's been asked

      8              and answered.

      9                             THE COURT:     Sustained.

     10              Q.     By the way, sir, at any time while Mr. Galloway

     11        was in front of you on that day, did you attempt to try

     12        and get a current picture of Mr. Galloway to use as part

     13        of a photo array?

     14              A.     This was the most current photo we had in our

     15        Rogues Gallery, yes.

     16                             MR. BREWINGTON:     Move to strike as

     17              unresponsive.

     18                             THE COURT:     Would you read the question and

     19              answer back?

     20                              (Whereupon, the court reporter read back

     21              the requested testimony.)

     22                             THE COURT:     The answer is stricken.

     23                             Can you answer that question?

     24                             THE WITNESS:     Did I take a snapshot that

     25              day?     No.     No, I did not.     I used what I had.


                                    Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 27 of 137 PageID #: 469

                                                                       175
                                  Det. DeCaro - People - Redirect

      1                Q.     Would you agree with me, what you had did not

      2        match the hairstyle that Mr. Galloway had before you on

      3        that day?

      4                            MR. LaROCCA:     Objection.

      5                            THE COURT:     Sustained.

      6                            MR. BREWINGTON:     Judge, nothing further of

      7                this witness at this time.

      8                            THE COURT:     Any redirect?

      9                            MR. LaROCCA:     Yes, your Honor.   Thank you.

     10       REDIRECT EXAMINATION

     11       BY MR. LaROCCA:

     12                Q.     Detective DeCaro, when you responded to the

     13        Hempstead Armory, roughly what time of the day or night

     14        was that?

     15                A.     Approximately 1 a.m.

     16                Q.     Who were you going there to interview or meet

     17        with?

     18                A.     Robert Ogleytree and Josiah Galloway.

     19                Q.     Which incident were they to be interviewed about?

     20                            MR. BREWINGTON:     Objection, Judge.     This is

     21                repetitive.     We had this on direct.

     22                            MR. LaROCCA:     And on cross.

     23                            THE COURT:     It was covered on cross.

     24                            MR. BREWINGTON:     He is not bringing anything

     25                new.


                                   Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 28 of 137 PageID #: 470

                                                                       176
                                 Det. DeCaro - People - Redirect

      1                           THE COURT:     Overruled.

      2                           MR. BREWINGTON:     Very well, Judge.

      3              A.   I was there for the home invasion, push-in

      4        robbery, at the 590 Fulton Avenue incident.

      5              Q.   Who was the complainant in that case?

      6              A.   Marky Fouse.

      7              Q.   And at that point in time, were you there for any

      8        other incident?

      9              A.   No, I was not.

     10              Q.   When you went there, did you meet with Josiah

     11        Galloway immediately?

     12              A.   No, I did not.

     13              Q.   Did you interview both Robert Ogleytree and

     14        Josiah Galloway in the course of that morning and

     15        afternoon?

     16                           MR. BREWINGTON:     Objection to the leading

     17              form.

     18                           THE COURT:     Overruled.    You can answer.

     19              A.   Yes.     Yes, I did.

     20              Q.   Who was the first person that you interviewed?

     21              A.   Mr. Ogleytree.

     22              Q.   And roughly when was that, if you recall?

     23              A.   About a half hour, forty minutes after we got

     24        there he was willing to talk to us.            And I had to take

     25        advantage, go in and talk to him.


                                  Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 29 of 137 PageID #: 471

                                                                      177
                                  Det. DeCaro - People - Redirect

      1                            THE COURT:     Just, if you don't mind, just

      2              for purposes of the record, could you give me an

      3              approximate time, rather than referring to a half

      4              hour before?

      5                            THE WITNESS:     Shortly before 2 a.m.

      6              Q.    Now, when you went there, prior to formally

      7        interviewing Josiah Galloway, did you actually see him

      8        physically?

      9              A.    Yes.

     10              Q.    Prior to talking to him about the facts and

     11        circumstances of the 590 incident with the complainant,

     12        Marky Fouse, did you advise him of his Miranda warnings?

     13              A.    Yes.

     14                            MR. BREWINGTON:     Objection.

     15                            THE COURT:     Overruled.

     16              A.    Yes, sir.

     17              Q.    What incident did you talk to him about after

     18        advising him of his Miranda warnings, at least in sequence

     19        first?

     20              A.    The Marky Fouse incident, the 590/600 incident.

     21              Q.    But prior to you ending your involvement with him

     22        that day, did you have a conversation concerning a street

     23        shooting?

     24                            MR. BREWINGTON:     Objection.

     25                            THE COURT:     Overruled.


                                   Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 30 of 137 PageID #: 472

                                                                      178
                                 Det. DeCaro - People - Redirect

      1              A.   Yes.

      2              Q.   And when did that conversation come up in

      3        relation to any photo arrays that were done; in other

      4        words, before, after, whatever?

      5              A.   After, sir.

      6              Q.   Now, you looked at a document to refresh your

      7        recollection as to when the statement concerning the

      8        street shooting was made.        Do you recall doing that a

      9        little while ago?

     10              A.   Yes.

     11              Q.   Was that your document?

     12              A.   No, it was not.

     13              Q.   Was that a document that you are familiar with?

     14              A.   No, it is not.

     15              Q.   Now, when you say that it refreshes your

     16        recollection as to 4 p.m., just to be clear, do you have

     17        now a specific recollection that it was 4 p.m., or are you

     18        relying on the document itself?

     19                           MR. BREWINGTON:   Objection.

     20                           THE COURT:   Overruled.

     21              A.   The document helped that it was later in the day.

     22              Q.   So it puts it at the end of the process later in

     23        the day?

     24                           MR. BREWINGTON:   Objection.

     25                           THE COURT:   Overruled.


                                  Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 31 of 137 PageID #: 473

                                                                      179
                                 Det. DeCaro - People - Recross

      1                          MR. BREWINGTON:       It's leading, Judge.

      2                          THE COURT:     Overruled.

      3              A.   Yes, sir.

      4              Q.   But as to the specific time, do you have any

      5        recollection based on that document or anything else?

      6              A.   No.

      7              Q.   Do you see Josiah Galloway here today?

      8                          MR. BREWINGTON:       Objection.

      9                          THE COURT:     Overruled.

     10              A.   Yes, I do.

     11              Q.   Could you just point to him and tell us where he

     12        is and describe an article of his clothing?

     13              A.   Mr. Galloway is in front of me, wearing the white

     14        top, at the bench, next to his counsel.

     15                          MR. LaROCCA:     Your Honor, may the Court

     16              reflect the identification of the accused?

     17                          THE COURT:     Yes.

     18                          MR. BREWINGTON:       Note my objection.     It

     19              wasn't covered on direct or cross-examination.

     20              Q.   Was that the person you interviewed on June 6th?

     21              A.   Yes.

     22                          MR. LaROCCA:     Thank you.    Nothing further.

     23                          THE COURT:     Any recross?

     24                          MR. BREWINGTON:       Yes.

     25


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 32 of 137 PageID #: 474

                                                                      180
                                 Det. DeCaro - People - Recross

      1       RECROSS-EXAMINATION

      2       BY MR. BREWINGTON:

      3              Q.   How much time did you spend in front of

      4        Mr. Galloway, the man you just pointed out, during that

      5        morning, sir?

      6              A.   How much time?    A few hours.

      7              Q.   And he spoke with you, correct?

      8              A.   Yes.

      9              Q.   You looked at him as he spoke to you, correct?

     10              A.   Yes.

     11              Q.   You claim that you went there to interview

     12        Mr. Ogleytree and Mr. Galloway about the 590 incident; is

     13        that correct?

     14              A.   Yes, sir.

     15              Q.   Would it be accurate to say that with regard to

     16        the interview to the 590 incident, that at that point when

     17        you did speak to Mr. Galloway, that you took the written

     18        statement, correct?

     19              A.   Yes.

     20              Q.   What time, just so we're clear now, did you take

     21        that written statement?      You say you spoke to him pretty

     22        much right away, right?

     23              A.   Right away.

     24              Q.   When you first started speaking to him, that is

     25        what you were there for, right?


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 33 of 137 PageID #: 475

                                                                      181
                                   Det. DeCaro - People - Recross

      1                A.   Yes.

      2                Q.   You spoke with him how long after you arrived?

      3                A.   That was a few hours.

      4                Q.   About what time was that?

      5                A.   That I arrived, or the time that I started

      6        speaking to him?

      7                Q.   That you began speaking to him, sir.

      8                A.   That was, roughly, 4:30.

      9                            THE COURT:     Just so the record is clear,

     10                a.m. or p.m.?

     11                            MR. BREWINGTON:     Very well, Judge.

     12                            THE WITNESS:     4:30 a.m., sir.

     13                Q.   You had been speaking with Mr. Ogleytree for how

     14        long?

     15                A.   At least an hour and-a-half prior, about the

     16        incident.

     17                Q.   It would be accurate to say you really hadn't

     18        gone in front of or spoken to Mr. Galloway until you

     19        eventually went to him about 4:00, 4:30?

     20                A.   Correct.

     21                Q.   Sir, how was it that you were able to call your

     22        partner, Mr. Lipson, prior to three o'clock and tell him

     23        to get the sketch of this guy that looked like the person

     24        that was sitting right in front of you?

     25                A.   I wanted to see who was down the hallway.       I saw


                                   Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 34 of 137 PageID #: 476

                                                                      182
                                  Det. DeCaro - People - Recross

      1        in the room who was there.

      2                Q.     Sir, you said you were talking to the man, in

      3        your prior testimony, for a while and he was talking to

      4        you about the incident.          And then based on that, you

      5        looked at his nose and called your partner, Lipson, and

      6        told him to give the sketch; isn't that your prior

      7        testimony?

      8                A.     I don't recall that.

      9                Q.     I'm sorry?

     10                A.     I don't recall that, sir.

     11                Q.     Sir, didn't you testify and tell this judge that

     12        you had been questioning Mr. Galloway for a period of

     13        time?        You kept saying to him, you look familiar, you look

     14        familiar; didn't you say that?

     15                A.     I don't recall, sir.

     16                Q.     You don't recall your testimony from the day

     17        before yesterday?

     18                A.     We talked about a lot of things.

     19                Q.     I know you did.     My question is, do you remember

     20        your testimony from the day before yesterday, yes or no?

     21                            MR. LaROCCA:     Objection.

     22                            THE COURT:     Everybody, there was a lot of

     23                interrupting going on here, so there will be no more

     24                interrupting.

     25                            Pose your next question.


                                   Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 35 of 137 PageID #: 477

                                                                      183
                               Det. DeCaro - People - Recross

      1                         MR. LaROCCA:     Your Honor, I object to the

      2              line of questioning, it's well beyond the scope of

      3              any redirect.

      4                         THE COURT:     Sustained.

      5                         MR. LaROCCA:     Thank you.

      6                         MR. BREWINGTON:        Judge, he opened this door

      7              with regard to the timing of it.          I'm exploring the

      8              timing of it.

      9                         THE COURT:     I agree that the timing of the

     10              statements were covered on direct, cross and redirect

     11              and now recross.     The timing --

     12                         MR. BREWINGTON:        And that's what I'm dealing

     13              with, Judge.

     14                         THE COURT:     Of the statements.

     15                         MR. BREWINGTON:        And that's what I'm dealing

     16              with.   Thank you, your Honor.

     17                         THE COURT:     Okay.

     18       BY MR. BREWINGTON:     (Continuing)

     19              Q.   Sir, just so that we're clear, isn't it your

     20        testimony that you contacted your partner, Detective

     21        Lipson, at the time that you were questioning Mr. Galloway

     22        about the 590 incident; yes or no?

     23                         MR. LaROCCA:     Objection.     Same objection.

     24                         THE COURT:     Now, that aspect wasn't covered

     25              on redirect.


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 36 of 137 PageID #: 478

                                                                      184
                               Det. DeCaro - People - Recross

      1                         MR. BREWINGTON:     Judge, it's reasonably

      2              related to timing, because he has now made a

      3              statement -- may I ask the Court if I may speak to

      4              the Court outside of the witness's presence, please?

      5                         THE COURT:     If you don't mind, please.

      6                         THE WITNESS:     I know my way.

      7                         (Whereupon, the witness leaves the

      8              courtroom.)

      9                         THE COURT:     I think that I've given both

     10              sides some latitude, without letting things go too

     11              far afield.    And I think as a result everybody has

     12              had more than adequate opportunity to question all

     13              the witnesses, direct, cross, redirect, recross.           But

     14              we're not really going into the times now that

     15              statements were given.       We're kind of going into a

     16              challenge with regard to him calling for the photo

     17              array and so on and so forth, and that really was not

     18              covered on redirect.

     19                         However, it was certainly covered on direct

     20              and cross.    And there is certainly more than enough

     21              record, I believe, for you to make argument that I

     22              think you're attempting to put on the record now.

     23                         But I think to go into the questioning now,

     24              is well beyond the scope of redirect, and, therefore,

     25              well beyond the scope of recross.        If you take issue


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 37 of 137 PageID #: 479

                                                                      185
                               Det. DeCaro - People - Recross

      1              with that, I'll hear what you have to say.

      2                         MR. BREWINGTON:       Judge, I respect the

      3              Court's ruling.     The only question I ask that I be

      4              allowed to ask is what time was it that this witness

      5              allegedly spoke to Detective Lipson in relationship

      6              to the time that he took the statement which is

      7              before the Court as 11 and 13.

      8                         THE COURT:    Okay.     In the spirit of the

      9              timing aspect of the redirect, I'll allow that

     10              question, and then we'll get on to something else.

     11                         MR. BREWINGTON:       Very well, Judge.

     12                         THE COURT:    Please bring the witness back.

     13                         (Whereupon, the witness resumed the witness

     14              stand.)

     15                         THE COURT:    Mr. Brewington.

     16                         MR. BREWINGTON:       Thank you, Judge.

     17       BY MR. BREWINGTON:     (Continuing)

     18              Q.   Sir, would you please tell the Court, what time

     19        was it that you first called Detective Lipson to put a

     20        photo array together in relationship to the time that you

     21        alleged that the statement, which is People's 11 and 13,

     22        the time that that was taken?        Do you have my question

     23        before you?

     24              A.   The question, between 11 and 13        -- it's the same

     25        document, 13?


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 38 of 137 PageID #: 480

                                                                       186
                                          Proceedings

      1              Q.     Yes, sir.

      2              A.     That had to be before three o'clock.

      3              Q.     Just so that we're clear, you did not speak to or

      4        sit in front of Mr. Galloway to question him until

      5        sometime after 4:30, right?

      6                          MR. LaROCCA:     Objection.     It's compound.

      7                          THE COURT:     I'll allow it.

      8              A.     Sometime about -- repeat the last part, please.

      9                          MR. BREWINGTON:        Judge, may we have that

     10              read back, please?

     11                          THE COURT:     Okay.

     12                           (Whereupon, the court reporter read back

     13              the requested question.)

     14                          THE COURT:     Can you answer that that's right

     15              or that's not right?

     16                          THE WITNESS:     That's right, to question him,

     17              yes.

     18                          THE COURT:     Read me back that question,

     19              again, please.

     20                          (Whereupon, the requested question was read

     21              back by the court reporter.)

     22                          MR. BREWINGTON:        Thank you, Judge.

     23                          Nothing further.

     24                          THE COURT:     Thank you, Detective.

     25                          THE WITNESS:     Thank you, sir.


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 39 of 137 PageID #: 481

                                                                       187
                                          Proceedings

      1                          (Witness excused.)

      2                          THE COURT:     Let's take a five-minute break,

      3              and then we'll go on to the next witness.

      4                          MR. BREWINGTON:        Very well, Judge.

      5                           (Whereupon, a short recess was taken.)

      6                          THE CLERK:     People versus Josiah Galloway,

      7              Indictment 1315N of '08.           Hearing continued.

      8                          Are the People ready?

      9                          MR. LaROCCA:     The People are ready.

     10                          THE CLERK:     Is the defense ready?

     11                          MR. BREWINGTON:        The defense is ready.

     12                          THE COURT:     Any applications before we

     13              continue?

     14                          MR. LaROCCA:     I would like to advise the

     15              Court, I have two witnesses remaining, Detective

     16              Cunningham and Detective Ross.           Detective Ross is

     17              also involved in a serious matter in the grand jury.

     18              He was called over for that, expecting to give very

     19              brief testimony.     So I would expect him to be

     20              available momentarily, as well.           Just in case he's

     21              quick, I don't know for sure if Detective Ross would

     22              be outside.

     23                          THE COURT:     Okay.

     24                          MR. LaROCCA:     Thank you.     I have no other

     25              application.


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 40 of 137 PageID #: 482

                                                                      188
                             Det. Cunningham - People - Direct

      1                         MR. BREWINGTON:     The only thing I would ask

      2              is that the People tell us if there's -- I'm not sure

      3              if Detective Cunningham was planned to be called, if

      4              there is any additional Rosario --

      5                         MR. LaROCCA:     I reviewed that matter with

      6              Detective Cunningham, and we met beforehand.           There

      7              is no additional Rosario.

      8                         May I?

      9                         THE COURT:     People, yes.

     10       Det. K E V I N      C U N N I N G H A M, Shield #112,

     11             assigned to the Hempstead Village Police Department of

     12             the Nassau County Police Department, called as a

     13             witness on behalf of the People, having been duly

     14             sworn by the Clerk of the Court, was examined and

     15             testified as follows:

     16       DIRECT EXAMINATION

     17       BY MR. LaROCCA:

     18              Q.   Good morning, Detective Cunningham.

     19              A.   Good morning.

     20              Q.   Detective, how long have you been a member of the

     21        Hempstead Police Department?

     22              A.   I'm in my 22nd year.

     23              Q.   Were you present on May 27, 2008 when Detective

     24        Aichen was speaking with a person by the name of Marky

     25        Fouse?


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 41 of 137 PageID #: 483

                                                                      189
                             Det. Cunningham - People - Direct

      1                          MR. BREWINGTON:    Objection.

      2                          THE COURT:   Overruled.

      3                          MR. BREWINGTON:    Relevance?

      4                          THE COURT:   Overruled.

      5              A.   I was present when the statement was taken, yes.

      6              Q.   Did you hear the conversation between Detective

      7        Aichen and Marky Fouse?

      8                          MR. BREWINGTON:    Objection.

      9                          THE COURT:   Overruled.

     10              A.   Yes, I did.

     11              Q.   Can you tell us why Marky Fouse was there, and

     12        what the sum and substance of that conversation was?

     13                          MR. BREWINGTON:    Objection.

     14                          THE COURT:   Overruled.

     15                          MR. BREWINGTON:    Judge, this is May 27th?

     16              Objection.

     17                          THE COURT:   Detective, just step outside for

     18              a moment.

     19                          (Whereupon, the witness was leaves the

     20              courtroom.)

     21                          THE COURT:   I'll let you put on the record

     22              the basis of your objections.

     23                          MR. BREWINGTON:    Very well, Judge.

     24                          First, as I understand, we were not told

     25              that this witness was going to be part of their


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 42 of 137 PageID #: 484

                                                                      190
                             Det. Cunningham - People - Direct

      1              original case, but I understand he's on the stand.

      2                         The testimony is now asking for statements

      3              given by Marky Fouse, taken on May 27th, on a matter

      4              that has been dismissed by the grand jury, that is

      5              not actually before us.      The issue of probable cause

      6              concerning the incident that allegedly took place on

      7              the 15th of May, I believe, is what is relevant.

      8                         So we're objecting to, both, relevancy and

      9              the fact that, from a procedural standpoint, the

     10              grand jury has spoken on this.        And that for them to

     11              try and formulate probable cause based on this

     12              conversation is inappropriate.

     13                         THE COURT:    You're not suggesting to the

     14              Court that because the grand jury dismissed the case,

     15              that the facts and circumstances of that case could

     16              not be set forth with regard to the issue of probable

     17              cause, are you?

     18                         MR. BREWINGTON:     Judge, I'm not --

     19                         THE COURT:    To use your phraseology, answer

     20              that yes or no.

     21                         MR. BREWINGTON:     Judge, and I will.      As long

     22              as it's consistent throughout, no, I'm not.

     23                         May I explain at some point?

     24                         THE COURT:    And, People, am I correct, that

     25              based upon, among other things, information provided


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 43 of 137 PageID #: 485

                                                                      191
                              Det. Cunningham - People - Direct

      1              by Marky Fouse, that it's your position that that is

      2              relevant to the probable cause for Galloway

      3              eventually to be in custody when he was spoken to by

      4              Detective DeCaro?

      5                         MR. LaROCCA:     Yes, your Honor.    And I would

      6              say that one, first, I just misspoke a moment ago

      7              when I said May 27th.       The incident is May 27th.      The

      8              conversation is about May 28th.        I'll deal with the

      9              witness with respect to that.

     10                         That's the point in time when Marky Fouse

     11              gave to Detective Aichen, in Detective Cunningham's

     12              presence, the statement to the 590 Fulton Avenue,

     13              Hempstead, push-in allegation that led this witness

     14              to seek to arrest Josiah Galloway and actually arrest

     15              him on June 5th.

     16                         So he was present when the interview took

     17              place and he made the arrest based on the information

     18              flowing from that, which was the only charge at that

     19              point known to be against Josiah Galloway.

     20                         THE COURT:     Did you want to be heard

     21              further, Mr. Brewington?

     22                         MR. BREWINGTON:     I believe I stated my

     23              point.   It appears to the Court that such testimony

     24              would be relevant and also admissible.

     25                         Please recall the witness.


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 44 of 137 PageID #: 486

                                                                        192
                                 Det. Cunningham - People - Direct

      1                              (Whereupon, the witness resumed the witness

      2                stand.)

      3       BY MR. LaROCCA:         (Continuing)

      4                Q.     Detective Cunningham, to go back, I misspoke

      5        earlier.        On May 28, 2008, at approximately 2300 hours,

      6        were you present when Detective Aichen had a conversation

      7        with Marky Fouse?

      8                A.     Yes, I was.

      9                Q.     Was that concerning an incident that was alleged

     10        to have occurred?

     11                A.     Yes.

     12                Q.     What was the sum and substance of that incident

     13        that you heard Marky Fouse describe?

     14                              MR. BREWINGTON:   Objection.    The relevancy,

     15                the sum and substance, Judge?

     16                              THE COURT:   Overruled.

     17                A.     Marky Fouse was reporting that he was a victim of

     18        a push-in robbery at his address.

     19                Q.     What was that address?

     20                A.     590 Fulton Avenue, Apartment 4B, as in boy.

     21                Q.     What did he describe concerning the circumstance

     22        of that push-in robbery?

     23                A.     There was a knock at his door.    He answered his

     24        door.        Three male blacks known to him entered with

     25        handguns and proceeded to rob him.


                                     Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 45 of 137 PageID #: 487

                                                                      193
                              Det. Cunningham - People - Direct

      1              Q.    When you say known to him, did he identify the

      2        three by name?

      3              A.    Yes.

      4                           MR. BREWINGTON:   Objection.

      5                           THE COURT:   Overruled.

      6              A.    Yes, he did.

      7              Q.    What names did he give?

      8              A.    Robert Ogleytree, Maurice Boyle and Josiah

      9        Galloway.

     10              Q.    You were present for that conversation?

     11              A.    Yes, I was.

     12              Q.    Did you act on that conversation with respect to

     13        Josiah Galloway and Robert Ogleytree?

     14              A.    Yes, I did.

     15              Q.    What actions did you take based on their

     16        statements provided by Marky Fouse?

     17              A.    Approximately a week later I arrested both

     18        subjects.

     19              Q.    And how did you come to locate them?

     20              A.    I had received information of their location.         I

     21        responded there.       They were there.   They were placed under

     22        arrest and transported back to the Armory.

     23              Q.    Did you know them?

     24              A.    Yes, I did.

     25              Q.    Both by name and by sight?


                                  Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 46 of 137 PageID #: 488

                                                                      194
                              Det. Cunningham - People - Direct

      1              A.   Yes.

      2              Q.   Do you recall where that arrest took place?

      3              A.   It was on the corner of Windsor and, I believe,

      4        Pierson Avenue in the Village of Hempstead.

      5              Q.   Had you been asked or directed to do that, or

      6        were you acting on your own initiative?

      7                          MR. BREWINGTON:    Objection.

      8                          THE COURT:   Overruled.

      9              A.   As a detective in the Village of Hempstead, I was

     10        looking to close the case.

     11              Q.   You had direct knowledge of Marky Fouse's

     12        allegations?

     13              A.   Yes.

     14              Q.   How long had you known Josiah Galloway?

     15                          MR. BREWINGTON:    Objection.

     16                          THE COURT:   Overruled.

     17              A.   Quite a number of years now.

     18              Q.   Did you recognize him when you saw him that day?

     19              A.   Yes.

     20              Q.   Do you see him here in the courtroom today?

     21              A.   Yes, I do.

     22              Q.   Can you point to him, describe where he is seated

     23        and describe an article of his clothing?

     24              A.   Male black, sitting at the center of the defense

     25        table, wearing a white shirt.


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 47 of 137 PageID #: 489

                                                                      195
                              P.O. Cunningham - People - Cross

      1              Q.    When you arrested him --

      2                         MR. LaROCCA:     Your Honor, may the Court

      3              reflect the identification of the accused?

      4                         THE COURT:     Any objection?

      5                         MR. BREWINGTON:     No.

      6              Q.    When you arrested him, where did you take him?

      7              A.    To the Hempstead Police Armory on Washington

      8        Street.

      9              Q.    Do you know the approximate time of day or night

     10        that was?

     11              A.    It was in the evening hours.      I don't recall the

     12        exact time.

     13              Q.    In the evening hours of June 5th?

     14              A.    Correct.

     15              Q.    Was he interviewed, or did you become aware of

     16        the fact that he was interviewed by the Third Squad

     17        detectives in the course of the following morning?

     18              A.    There came a point in time he was, yes.

     19              Q.    But you brought him in for the robbery or the

     20        alleged robbery of Marky Fouse?

     21              A.    That's correct.

     22              Q.    And did Marky Fouse, on May 28, 2008, give a

     23        written statement to Detective Aichen concerning the 27th

     24        of May 2008 alleged robbery?

     25              A.    Yes, he did.


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 48 of 137 PageID #: 490

                                                                        196
                                 P.O. Cunningham - People - Cross

      1               Q.   And you were present?

      2               A.   Yes, I was.

      3                           MR. LaROCCA:     Thank you.     I have nothing

      4               further.

      5       CROSS-EXAMINATION

      6       BY MR. BREWINGTON:

      7               Q.   So where was Marky Fouse on June 5, 2008 when you

      8        arrested Mr. Galloway?

      9                           MR. LaROCCA:     Objection.

     10                           THE COURT:     I'll allow it.

     11               A.   I don't know.

     12               Q.   Do you know where he is now?

     13                           MR. LaROCCA:     Objection.

     14                           THE COURT:     Sustained.

     15               Q.   By the way, when you picked Mr. Galloway up, he

     16        was seated in the car, correct?

     17               A.   Yes, he was.

     18               Q.   Where was the car, again, please?

     19               A.   On the corner of Windsor Parkway and I believe it

     20        was Pierson Avenue.

     21               Q.   And that car was a Honda, right?

     22               A.   I'm not a hundred percent sure.

     23               Q.   Did you take any notes as to what type of car it

     24        was?

     25               A.   No.


                                  Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 49 of 137 PageID #: 491

                                                                      197
                              P.O. Cunningham - People - Cross

      1                         MR. LaROCCA:     Objection.

      2                         THE COURT:     Overruled.

      3              Q.   I'm sorry?

      4              A.   No, I didn't.

      5              Q.   Did you ever impound the car?

      6              A.   The car was brought to the Armory.        I'm not sure

      7        if it was impounded or released back to the Armory.

      8              Q.   Who made arrangements to have the car taken to

      9        the Armory?

     10                         MR. LaROCCA:     Objection.   Beyond the scope

     11              of this hearing.

     12                         THE COURT:     Sustained.

     13              Q.   Do you recall what type of car Mr. Galloway was

     14        seated in at the time that you arrested him when you say

     15        you noticed him?

     16                         MR. LaROCCA:     Objection.

     17                         THE COURT:     Overruled.

     18              A.   I don't recall the type of car, no.        It was a

     19        tan-colored vehicle.

     20              Q.   At the time that you arrested Mr. Galloway, you

     21        saw his hairstyle, didn't you?

     22              A.   That night, yes, I did.

     23              Q.   What was it?

     24              A.   I don't recall now.

     25              Q.   So you did speak to Mr. Galloway several times


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 50 of 137 PageID #: 492

                                                                      198
                                  P.O. Cunningham - People - Cross

      1        that evening and that morning, didn't you, at the Armory?

      2                A.   I brought him into the Armory, then I went to my

      3        office.      He was down the hall, and the Third Squad

      4        continued the investigation.

      5                Q.   Did you speak to Mr. Galloway several times that

      6        day and then into the morning?

      7                A.   Briefly, yes.

      8                Q.   And didn't you speak to Mr. Galloway face-to-face

      9        when you leaned toward him and wanted him to testify about

     10        an alleged murder that you claim he knew something about?

     11        Don't you remember that?

     12                A.   No.

     13                Q.   I'm sorry?

     14                A.   No, I don't.

     15                Q.   Sir, when you did speak to Mr. Galloway, do you

     16        remember telling him that if he didn't tell you what you

     17        wanted to know, you were going to make sure that he gets

     18        pinned with something?

     19                A.   Absolutely not.

     20                Q.   Do you recall, sir, at the time that you were

     21        speaking to Mr. Galloway, if you saw what his teeth looked

     22        like?

     23                A.   If I was speaking to him, I would have seen what

     24        his teeth looked like.

     25                Q.   As a matter of fact, sir, you saw Mr. Galloway on


                                   Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 51 of 137 PageID #: 493

                                                                       199
                               P.O. Cunningham - People - Cross

      1        that evening when you arrested him and you took him into

      2        custody, right?

      3                A.   Yes.

      4                Q.   You spoke with him, right?

      5                A.   Yes.

      6                Q.   He spoke with you, right?

      7                A.   Yes.

      8                Q.   And you never noticed anything about his teeth?

      9                A.   Not that I remember today, no.

     10                Q.   Sir, let me ask you this, do you have any memory

     11        of ever noticing anything about his teeth, putting aside

     12        what you know today?

     13                            MR. LaROCCA:     Objection.   I don't think that

     14                can be --

     15                            THE COURT:     Overruled.

     16                A.   No, I don't.

     17                Q.   You never knew that Mr. Galloway has a broken and

     18        missing front tooth, a big hole right in the middle of his

     19        face?

     20                A.   Not that I know of.

     21                Q.   And at the time that you arrested him for that

     22        Marky Fouse case -- that case was dismissed, right?

     23                            MR. LaROCCA:     Objection.

     24                            THE COURT:     Sustained.

     25                Q.   Sir, with regard to the claims made by Mr. Fouse


                                   Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 52 of 137 PageID #: 494

                                                                        200
                              P.O. Cunningham - People - Cross

      1        concerning Mr. Galloway, you learned that those matters

      2        were not prosecuted, right?

      3                         MR. LaROCCA:     Objection.

      4                         THE COURT:     Sustained.

      5              Q.   Sir, by the way, when you arrested Mr. Galloway

      6        on, I think you said it was on the 5th; is that right?

      7        What time was that, please?

      8              A.   It was in the evening hours.        I don't recall the

      9        exact time.

     10              Q.   Did you write down any time when you actually

     11        took him into custody?

     12              A.   He's logged in at the Armory, and it's put over

     13        the radio, yes.

     14              Q.   When you say logged in at the Armory, there is a

     15        written record of that, correct?

     16              A.   There should be.      I called --

     17              Q.   Sir, yes or no?

     18              A.   It wouldn't be at the Armory.        It was

     19        headquarters.

     20              Q.   Headquarters?

     21              A.   Hempstead Police Headquarters.

     22              Q.   Do you have that written record here as to what

     23        time he was taken into custody and logged in?

     24              A.   No, I do not.

     25              Q.   Did you ever provide that to the DA?


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 53 of 137 PageID #: 495

                                                                      201
                               P.O. Cunningham - People - Cross

      1              A.   I did not.

      2              Q.   There would be an affidavit?

      3              A.   That would be an official police log, yes.

      4                         MR. BREWINGTON:     Judge, we ask for the log.

      5                         THE COURT:     Mr. LaRocca?

      6                         MR. LaROCCA:     I don't have the record.      I'll

      7              obtain it as the Court directs.          But I'm not clear if

      8              the witness is saying it's his record or just a

      9              record.    Either way, if the Court directs, I'll track

     10              it down.

     11                         THE COURT:     I think it would be appropriate

     12              for you to obtain it, or a copy of it.         I don't mean

     13              the entire log.     I mean a copy of whatever entry

     14              pertains to the logging in of this -- of

     15              Mr. Galloway.     Other than that, provide it to defense

     16              counsel.

     17                         If you'd like, I'd be glad to facilitate

     18              matters by giving you the Court's fax information,

     19              and if you can obtain it, have it faxed here.          But I

     20              want to make it clear, I'm not taking on any

     21              responsibility of -- I'm just trying to help out.

     22                         MR. BREWINGTON:     Judge, we appreciate the

     23              Court's help on that.      I would like to have it as

     24              soon as possible.

     25                         MR. LaROCCA:     As soon as we have a break,


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 54 of 137 PageID #: 496

                                                                       202
                               P.O. Cunningham - People - Cross

      1              I'll put that in motion.

      2                         THE COURT:    As soon as we have a break, I'll

      3              have you speak to my law secretary, and we'll do what

      4              we can.    If there's a problem, we'll deal with the

      5              problem.

      6                         MR. BREWINGTON:       May I inquire, your Honor?

      7                         THE COURT:    Yes.

      8       BY MR. BREWINGTON:     (Continuing)

      9              Q.   Your best memory, what time was it that you took

     10        Mr. Galloway in custody?

     11              A.   Like I said, it was in the evening hours.          I

     12        don't recall the exact time.

     13              Q.   Was it late evening, that being ten, eleven;

     14        early evening, six or seven?          Do you have any

     15        recollection?

     16              A.   Later evening.     It was dark out.

     17              Q.   Who else was with you at the time that you took

     18        him into custody?

     19              A.   Police Officer Steven Horowitz, H-O-R-O-W-I-T-Z,

     20        Shield 144, Hempstead Police Department, and Police

     21        Officer Dennis Sharp, S-H-A-R-P, Nassau County Police

     22        Department BSO.

     23              Q.   You know Police Officer Horowitz responded to an

     24        event on 5/15/08 concerning the shooting of a taxicab

     25        driver, don't you?


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 55 of 137 PageID #: 497

                                                                      203
                              P.O. Cunningham - People - Cross

      1              A.   He responded to that scene, yes.

      2              Q.   And you knew that at the time that you went and

      3        picked up Mr. Galloway, didn't you?

      4              A.   No, I did not.

      5              Q.   You didn't know that Police Officer Horowitz was

      6        involved with the shooting of the cabdriver on 5/15/08?

      7              A.   No, I didn't.

      8              Q.   When did you first learn that, sir?

      9                         MR. LaROCCA:     Objection to the whole line of

     10              questioning.

     11                         THE COURT:     I'll allow it.

     12              A.   After the fact.      Sometime after that night.

     13              Q.   Would it be accurate to say that at the time that

     14        you picked up Mr. Galloway with Police Officer Horowitz,

     15        that Police Officer Horowitz never said anything about

     16        Mr. Galloway allegedly being involved in a incident on

     17        5/15/08; is that true?

     18                         MR. LaROCCA:     Objection.

     19                         THE COURT:     I'll allow it.

     20              A.   That would be correct.

     21              Q.   Would it also be accurate to say that at the time

     22        that you took Mr. Galloway to the Armory, Police Officer

     23        Horowitz went with you, right?

     24              A.   To the Armory, that's correct.

     25              Q.   And would it also be accurate to say that Police


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 56 of 137 PageID #: 498

                                                                      204
                                 P.O. Cunningham - People - Cross

      1        Officer Horowitz remained there for a good part of the

      2        night until the morning, right?

      3              A.    That would be accurate.

      4              Q.    Even while the detective from the Nassau Police

      5        Department went in to question Mr. Galloway, right?

      6              A.    Police Officer Horowitz would have been in the

      7        building, yes.

      8              Q.    And do you recall if Police Officer Horowitz

      9        spoke to the detectives from Nassau who were questioning

     10        Mr. Galloway?

     11              A.    I don't know if he did or didn't.

     12              Q.    Sir, when you say you don't know, were you

     13        present at any time when such conversations took place?

     14              A.    Well, when you say speak to, the detectives come

     15        in and he's there.       They're going to interact at some

     16        point.     What they spoke about, I don't know.

     17              Q.    Sir, at the time that you brought Mr. Galloway to

     18        the Armory, what time was that that you arrived?

     19              A.    Again, I would have to check the police blotter.

     20              Q.    So that's another entry that you would need,

     21        right?

     22              A.    No.    That's the one we spoke about before.

     23              Q.    It would show the arrest time that you picked him

     24        up and the time you arrived at the Armory?

     25              A.    It would show the time he arrived at the Armory,


                                  Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 57 of 137 PageID #: 499

                                                                      205
                                P.O. Cunningham - People - Cross

      1        when the phone was picked up, called headquarters, had him

      2        logged in the official blotter, who brought him in, what

      3        time he was brought in, his address and date of birth.

      4              Q.   What time was it that you actually made the

      5        arrest; that being, picked him up on the street?

      6                          THE COURT:   Let's not get into an argument.

      7                          MR. BREWINGTON:    I'll clarify my question,

      8              Judge.

      9              Q.   What time was it that you actually picked him up,

     10        took custody of him?

     11              A.   I would have to see Nassau County Form 81, the

     12        arrest form.

     13              Q.   When you say you would have to see that, did you

     14        give some notification to Nassau County as to when you

     15        actually picked him up?

     16              A.   I would have given him the arrest time, yes.

     17              Q.   And that arrest time would have been one that you

     18        knew based on writing it down?

     19              A.   No.

     20              Q.   Just kept it in your head, right?

     21              A.   That's correct.

     22              Q.   So what time was it?

     23              A.   I told you before, I don't recall.

     24                          MR. BREWINGTON:    Judge, give me one second.

     25              I want to see if I can find that for this gentleman.


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 58 of 137 PageID #: 500

                                                                       206
                               P.O. Cunningham - People - Cross

      1                          THE COURT:     Are you referring to what the

      2              witness called the PDCN 81?

      3                          MR. BREWINGTON:     Yes.

      4                          THE COURT:     Mr. LaRocca, maybe you have one

      5              of those.

      6                          MR. LaROCCA:     If he is referring to the

      7              arrest report, yes.

      8                          THE COURT:     Since Mr. LaRocca has it, do you

      9              want it shown to the witness?

     10                          MR. BREWINGTON:     If I can see what

     11              Mr. LaRocca has, so I can compare it.

     12                          MR. LaROCCA:     I believe he is referring to

     13              what is page nine, ten and eleven of the Rosario

     14              material.

     15                          THE COURT:     Do you have a copy of that,

     16              Mr. Brewington?

     17                          MR. BREWINGTON:     I certainly do.

     18                          THE COURT:     Do you want either his or your

     19              copy marked for ID and have it shown to the witness?

     20                          MR. BREWINGTON:     If we can have one of them

     21              marked.     I need to refer to it.     It's nine, ten and

     22              eleven, I believe, in the packet.

     23                          THE COURT:     If you want, we'll fish it out

     24              of the Court's exhibit, Court Exhibit I.

     25                           (Whereupon, Defendant's Hearing Exhibit E


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 59 of 137 PageID #: 501

                                                                      207
                              P.O. Cunningham - People - Cross

      1               was marked for identification, only.)

      2                         THE COURT:     Just so the record is clear, we

      3               now have an item marked for ID that is a copy of the

      4               item that was referred to that comes from the Rosario

      5               packet that was provided to the Court as Court

      6               Exhibit I.   And we've marked that item as Defendant's

      7               E.

      8                         Mr. Brewington, do you want to have that

      9               presented to the witness?

     10                         MR. BREWINGTON:        If we could, please.

     11       BY MR. BREWINGTON:        (Continuing)

     12               Q.   You have Defendant's E for identification before

     13        you?

     14               A.   Yes, I do.

     15               Q.   Does that help refresh your recollection as to

     16        what time you say you arrested -- actually, took

     17        Mr. Galloway into custody?

     18               A.   Yes, it does.

     19               Q.   What time is that, sir?

     20               A.   2345 hours.

     21               Q.   That would be 11:45 p.m.; is that right?

     22               A.   That's correct.

     23               Q.   Using that time as your approximate time of

     24        arrest, what time did you arrive at the Armory?

     25               A.   It would be sometime after that.


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 60 of 137 PageID #: 502

                                                                       208
                              P.O. Cunningham - People - Cross

      1              Q.   I'm certain of that.       Can you tell us

      2        approximately what time?

      3              A.   I don't know.       I would have to check the blotter.

      4              Q.   When you arrived at the Armory, did you make any

      5        phone calls to any other police enforcement individuals?

      6              A.   Nassau County Third Squad was notified.

      7              Q.   Who did you speak with?

      8              A.   I don't recall.

      9              Q.   Sir, Defendant's E that is marked for

     10        identification, do you recognize this document as a Nassau

     11        County Police Department arrest report?

     12              A.   Yes.

     13              Q.   This is the one that deals with Josiah Galloway

     14        on that morning; is that correct?

     15              A.   Yes, it does.

     16              Q.   Would it also be accurate to say that this

     17        contains information relative to Mr. Galloway's pedigree,

     18        that being his background information?

     19              A.   Yes.

     20                          THE COURT:     Did you prepare the 81?

     21                          THE WITNESS:     No, I did not.

     22              Q.   But you recognize this document as one that is

     23        utilized both by the Police Department of Hempstead and

     24        Nassau County, and it is work that deals in police

     25        enforcement; is that correct?


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 61 of 137 PageID #: 503

                                                                      209
                              P.O. Cunningham - People - Cross

      1                         MR. LaROCCA:     I'm going to object to this --

      2                         THE COURT:     Sustained.

      3              Q.   Did you give any information, other than the

      4        time, with regard to this document?

      5              A.   Well, I pulled cases.        I don't know if that's the

      6        information we're talking about.          Any cases that are on

      7        here, if they were Hempstead cases, I pulled them out of

      8        the jacket and gave them to the Third Squad when they

      9        arrived.

     10                         THE COURT:     Did anybody question you from

     11              Nassau in anticipation of them taking information you

     12              gave and putting it into the 81?

     13                         THE WITNESS:     No.

     14                         MR. BREWINGTON:        Thank you, Judge.

     15              Q.   Other than today, when for the first time did you

     16        see this document?

     17              A.   Probably that night was the first time.           And then

     18        today is the second time.

     19              Q.   That being that night of what day?

     20              A.   He was arrested on the 5th, so it would be the

     21        early morning of the 6th.

     22              Q.   That time, based on your review of the document,

     23        was it accurate?

     24              A.   I never reviewed the document.

     25                         MR. LaROCCA:     Objection.


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 62 of 137 PageID #: 504

                                                                       210
                              P.O. Cunningham - People - Cross

      1                          THE COURT:     Sustained.

      2              Q.   Sir, this document, which is Defendant's E for

      3        identification, is there anything else that you see on

      4        this document that you contributed to it, other than the

      5        time that you reported arresting Mr. Galloway?

      6                          MR. LaROCCA:     Objection.

      7                          THE COURT:     I'll allow that.

      8              A.   I may have been privy to the conversation of what

      9        charges were entered, but did I directly put it in here,

     10        no.

     11                          MR. BREWINGTON:        Judge, the only other

     12              questions I would have for this witness, I need the

     13              other document to follow up on, please.

     14                          THE COURT:     Okay.

     15                          Is there any redirect?

     16                          MR. LaROCCA:     No.

     17                          THE COURT:     Okay.     Thanks.

     18                          (Witness excused.)

     19                          THE COURT:     Are you prepared to call your

     20              next witness?

     21                          MR. LaROCCA:     Yes.     I don't know if he's out

     22              there.     I don't know if he's over in the grand jury

     23              still.

     24                          THE COURT:     I'm going to have somebody

     25              inquire.


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 63 of 137 PageID #: 505

                                                                      211
                                   Det. Ross - People - Direct

      1                         THE CLERK:     They're trying to reach him.      He

      2               is not answering his phone.      He's probably in the

      3               grand jury.

      4                         THE COURT:     Let's go off the record.

      5                            (Whereupon, a short recess was taken.)

      6                         THE CLERK:     The case of the People versus

      7               Josiah Galloway, Indictment 135N of '08.        Hearing

      8               continued.

      9                         Are the People ready?

     10                         MR. LaROCCA:     The People are ready.

     11                         THE CLERK:     Is defense ready?

     12                         MR. BREWINGTON:     The defense is ready.

     13                         THE COURT:     Please call your next witness.

     14                         MR. LaROCCA:     Detective Matt Ross.

     15                         THE CLERK:     Detective, please step up into

     16               the witness box, remain standing and raise your right

     17               hand.

     18       Det.    M A T T H E W     R O S S, Shield #834, assigned to the

     19              Third Squad of the Nassau County Police Department,

     20              called as a witness on behalf of the

     21              People, having been duly sworn by the Clerk of the

     22              Court, was examined and testified as follows:

     23       DIRECT EXAMINATION

     24       BY MR. LaROCCA:

     25               Q.   Good afternoon, Detective Ross.


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 64 of 137 PageID #: 506

                                                                      212
                                 Det. Ross - People - Direct

      1                   Detective, how long have you been a member of the

      2        Nassau County Police Department?

      3              A.   I'm in my nineteenth year.

      4              Q.   How long have you been at the Third Squad?

      5              A.   I'm with the Third Squad about two and-a-half

      6        years.

      7              Q.   How long as a detective?

      8              A.   I'm in my fourteenth year.

      9              Q.   Were you working a tour of duty at the Third

     10        Squad on August 14th of this year?

     11              A.   Yes, I was.

     12              Q.   Did you become involved in the arrangement of the

     13        lineup involving the defendant, Josiah Galloway?

     14              A.   Yes, I did.

     15              Q.   Can you tell us how you became involved in that

     16        process?

     17              A.   I was asked if I could assist or actually run the

     18        lineup on that day, which I did.        Detective Dluginski

     19        assisted me, along with three other detectives from the

     20        Third Squad, along with my supervisor.

     21              Q.   Had you been previously involved in the

     22        investigation?

     23              A.   Not at all.

     24              Q.   So when you said, run the lineup, what did that

     25        entail?


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 65 of 137 PageID #: 507

                                                                      213
                                  Det. Ross - People - Direct

      1              A.   Well, it entailed a lot.      It entailed getting

      2        fillers, making sure witnesses were responding to the

      3        Third Precinct and keeping -- being kept separate, getting

      4        the room ready, speaking with the defense counsel,

      5        speaking with yourself, getting Crime Scene there to

      6        photograph the lineup.

      7              Q.   When you say defense counsel, at the time was

      8        that Glenn Hardy?

      9              A.   Yes, it was.

     10              Q.   And was he present for the lineup proceedings?

     11              A.   Yes.

     12              Q.   Can you describe the procedure that you used;

     13        what you actually did in organizing the lineup; how it was

     14        conducted?

     15              A.   The first thing I did was to have a detective

     16        that was assigned to everybody that was coming to do the

     17        lineup.    Detective Strange was assigned to him.         And the

     18        witness, Mr. Hernandez, had Detective D'Arienzo assigned

     19        to him.

     20              Q.   When you say assigned, for what purpose do --

     21              A.   Keep them separate from the minute they arrive at

     22        the Third Precinct.

     23              Q.   Go ahead.

     24              A.   When they arrived, they were brought to the

     25        second floor, the inspector's office, with that detective.


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 66 of 137 PageID #: 508

                                                                      214
                                      Det. Ross - People - Direct

      1        And at that point, when I had all of the fillers there, I

      2        then go and get the defendant from the arrest area.             I

      3        bring him into the lineup room.          I asked him and counsel

      4        what number they wanted to sit at.          They chose number

      5        five.        And the fillers come into the room after that.

      6                Q.     Stop there for a moment.    Mr. Hardy was present?

      7                A.     Yes.

      8                Q.     And you asked him and the defendant what number

      9        they wanted in the lineup array?

     10                A.     Correct.

     11                Q.     Which number did they select?

     12                A.     They chose number five.

     13                Q.     Did you suggest that number to them in any way?

     14                A.     No.

     15                Q.     By the way, was it your understanding that this

     16        was a court ordered lineup?

     17                A.     Yes, it was.

     18                Q.     So how did you come to determine who should be

     19        the fillers?

     20                A.     We go by a description.    Not knowing anything

     21        about the case, when I came in earlier that day, Detective

     22        Dluginski briefed me on the case and the description of

     23        the defendant.          And at that point, we went and got five

     24        fillers.

     25                Q.     Continue with your description of how the lineup


                                     Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 67 of 137 PageID #: 509

                                                                      215
                                  Det. Ross - People - Direct

      1        was conducted.

      2                A.   Well, once the defendant chooses the number he

      3        wants to sit at, the fillers are brought into the room.

      4        Then they are covered with sheets, so the only thing that

      5        they see is their heads.       They all wore hats in this

      6        lineup.

      7                     After the lineup room is set, I then go and

      8        briefly speak with the victim and the witness and explain

      9        to them what they're about to do, what they're about to

     10        see.

     11                     A lot of times when they do lineups, the people

     12        are very nervous.       You explain to them who's going to be

     13        in the room, who's going to speak to them, and really, the

     14        procedure of the lineup.

     15                Q.   Let me go back to a couple of points.       You said

     16        in this case they all wore hats?

     17                A.   Correct.

     18                Q.   Did they all wear the same hat or different style

     19        hats?

     20                A.   They all wore the same hat.

     21                Q.   Was that procedure discussed with Glenn Hardy,

     22        the defendant's attorney?

     23                          MR. BREWINGTON:    Objection.

     24                          THE COURT:   Overruled.

     25                A.   Yes, it was.


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 68 of 137 PageID #: 510

                                                                      216
                                 Det. Ross - People - Direct

      1              Q.   Did he agree to that procedure?

      2                         MR. BREWINGTON:     Objection.

      3                         THE COURT:    Overruled.

      4              A.   Yes, he did.

      5              Q.   Was he present when it was actually carried out?

      6              A.   Yes, he was.

      7              Q.   So now, you said often people are nervous.         But

      8        I'm going to ask you to speak about what you did in this

      9        particular case.     So with that in mind, can you tell us

     10        what you did with respect to this particular case?

     11              A.   First I spoke to Mr. Anyosa, the victim, because

     12        he was going to be the first person that viewed the

     13        lineup.    I explained to him that he's going to be taken

     14        from the office that he's sitting in, to the lineup room,

     15        the viewing room.

     16                   I explained to him that there were going to be

     17        six individuals with similar characteristics.          At that

     18        point I told him nobody would speak to him in the lineup

     19        room other than Detective Dluginski, the carrying

     20        detective.

     21                   He is instructed to go up to the window, make

     22        sure he looks at all six people.        And if he identifies

     23        anybody, to tell us what number and where he knows that

     24        person from.

     25                   We then went in to view the lineup.        Myself and


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 69 of 137 PageID #: 511

                                                                      217
                                  Det. Ross - People - Direct

      1        Detective Dluginski walked Mr. Anyosa from the inspector's

      2        office, to the lineup viewing room.         We entered the

      3        viewing room.     Detective Dluginksi and Mr. Anyosa walked

      4        up to the window.     I stood directly behind them.          One

      5        knock was placed on the window, meaning that the lineup is

      6        starting.      There is a detective inside the viewing room

      7        that tells everybody, eyes straight.

      8                Q.   When you say window, what sort of window is that?

      9                A.   You can see in, they can't see you.

     10                     Mr. Anyosa looked at all six individuals, and

     11        twenty-three seconds later he identified the person

     12        sitting in number five as the person that shot him in the

     13        face.

     14                Q.   How do you know it was twenty-three seconds?

     15                A.   Because I timed it.

     16                Q.   Among the people present, was Mr. Hardy present?

     17                A.   Mr. Hardy -- in the viewing room was Mr. Hardy,

     18        myself, Detective Dluginksi, Mr. Anyosa, yourself and my

     19        sergeant, Detective Sergeant Richard Dawson.

     20                Q.   Now, what did you do thereafter?

     21                A.   We immediately leave the room.     He goes back to

     22        the office that he was in, and Detective Strange is there.

     23        And at that time, Detective Strange now takes an

     24        identification statement from him.

     25                Q.   Would you proceed with what happened next in the


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 70 of 137 PageID #: 512

                                                                      218
                                    Det. Ross - People - Direct

      1        process?

      2                A.   I then went into the witness, Mr. Hernandez, and

      3        we now took him from that room, back into the viewing

      4        room.

      5                Q.   And what instructions or conversation, if any,

      6        did you have with Mr. Hernandez at that point?

      7                A.   Before he went in there, the instructions that

      8        were given to both people; what they were going to view,

      9        who was going to speak with them, what it was going to be

     10        like when he walked up to the window.         To look at all six

     11        individuals.        If he identifies anybody, to tell us the

     12        number and where he identifies that person from.

     13                Q.   Just to be clear, after Mr. Anyosa made the

     14        identification, did he have any contact prior to

     15        Mr. Hernandez making his identification of Mr. Galloway?

     16                A.   No, none whatsoever.

     17                Q.   So you went and you explained again to

     18        Mr. Hernandez what you previously explained to Mr. Anyosa?

     19                A.   Yes.

     20                Q.   Was Mr. Anyosa present?

     21                A.   No.

     22                Q.   And then what did you do with Mr. Hernandez?

     23                A.   We left the office where he was situated, to the

     24        viewing room, the lineup.

     25                Q.   And tell us what happened then.


                                   Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 71 of 137 PageID #: 513

                                                                      219
                                  Det. Ross - People - Direct

      1              A.   Mr. Hernandez walked up to the window with

      2        Detective Dluginski, with me standing behind him.            Again,

      3        one knock was placed on the window for eyes straight.            And

      4        nine seconds later Mr. Hernandez identified the person

      5        sitting in number five as the person that they had an

      6        argument with earlier on the night of the occurrence.

      7              Q.   Was Mr. Hardy still present?

      8              A.   Yes, he was.

      9              Q.   Was I still present?

     10              A.   Yes, you were.

     11              Q.   With regard to the lineup, itself, was there any

     12        photograph taken?

     13              A.   Yes.

     14              Q.   How?    Explain that, please.

     15              A.   As per procedure, before we run the lineup, we

     16        have Crime Scene respond to the place where the lineup was

     17        being conducted.      And they photograph the lineup as the

     18        victims and witnesses would view the lineup.

     19              Q.   Were you present when that was done?

     20              A.   Yes.

     21              Q.   In addition to that, are you familiar with the

     22        lineup worksheet?

     23              A.   Yes, I am.

     24              Q.   What is a lineup worksheet?

     25              A.   It's exactly what it states.       It's a worksheet


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 72 of 137 PageID #: 514

                                                                      220
                                 Det. Ross - People - Direct

      1        that tells you the fillers, the defendants, who's present,

      2        what time the lineup is to be viewed.         Then there is some

      3        empty space where you usually write down the detective

      4        assigned to each witness and the victim.         It's a worksheet

      5        we use.

      6              Q.   Did you prepare a worksheet with respect to this

      7        particular series of lineups?

      8              A.   Yes, I did.

      9              Q.   And when in relationship to the lineups did you

     10        prepare it?

     11              A.   As it -- simultaneously.      I filled out most of it

     12        until the lineup was conducted.        And then after the

     13        identification, I filled in the times.

     14              Q.   Do you have the worksheet and the photographs of

     15        the lineup with you today?

     16              A.   Yes, I do.

     17              Q.   Would you please produce them.

     18                         MR. LaROCCA:    And can I have the worksheet

     19              marked?    I believe we're up to 14 for identification

     20              and the photographs following that.

     21                          (Whereupon, People's Hearing Exhibit 14

     22              was marked for identification, only.)

     23                         MR. LaROCCA:    May I have that shown to the

     24              witness, all three.

     25              Q.   Detective, would you take a look at number 14,


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 73 of 137 PageID #: 515

                                                                      221
                                   Det. Ross - People - Direct

      1        please?

      2              A.   Okay.

      3              Q.   Do you recognize that document?

      4              A.   Yes.

      5              Q.   What do you recognize that to be?

      6              A.   That's the worksheet, the original worksheet I

      7        filled out that day.

      8              Q.   And you did that at the time that you made the

      9        observations and made the entries that are recorded there?

     10              A.   Correct.

     11              Q.   At the time of the lineup?

     12              A.   Correct.

     13              Q.   And is it in the same condition it was when you

     14        made those entries?

     15              A.   Yes.

     16              Q.   And does it reflect the times of the lineup and

     17        the length of time each witness took to make the

     18        identification?

     19              A.   Yes, it does.

     20              Q.   And who was present?

     21              A.   Yes.

     22              Q.   And who the fillers were?

     23              A.   Yes.

     24              Q.   And who the witnesses themselves were?

     25              A.   Yes.


                                  Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 74 of 137 PageID #: 516

                                                                        222
                                      Det. Ross - People - Direct

      1                Q.     And would you take a look at number 15, please.

      2                       Do you recognize that?

      3                A.     Yes.

      4                Q.     What do you recognize it to be?

      5                A.     That's the photograph taken the day of the

      6        lineup, moments before the victim and the witness viewed

      7        the lineup.

      8                Q.     And does it fairly represent the condition of the

      9        room and where the witnesses were at that time?

     10                A.     Yes.

     11                Q.     The room and where the members of the lineup

     12        were?        Excuse me.

     13                A.     Yes, it does.

     14                Q.     And would you look at number 16.       Do you

     15        recognize that photo?

     16                A.     Yes.    It's the same photo, exactly the same

     17        photo.

     18                Q.     The Crime Scene person took two photos?

     19                A.     No, he took one photo.    And it looks like he made

     20        two copies of it.

     21                Q.     It's identical?

     22                A.     Yes.

     23                Q.     It appears to be?

     24                A.     Yes.

     25                Q.     Is it a fair and accurate depiction as to the


                                     Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 75 of 137 PageID #: 517

                                                                       223
                                  Det. Ross - People - Direct

      1        position and the nature and the observations of the

      2        lineup?

      3              A.   Yes.

      4              Q.   Did Mr. Hardy object in any way to any part of

      5        the lineup proceeding?

      6                          MR. BREWINGTON:        Objection.

      7                          THE COURT:     Overruled.

      8              A.   None whatsoever.

      9                          MR. LaROCCA:     May I have those documents

     10              admitted into evidence for the purposes of this

     11              hearing?

     12                          THE COURT:     Please show them to

     13              Mr. Brewington.

     14                          MR. BREWINGTON:        Voir dire, please, Judge.

     15                          THE COURT:     Sure.

     16                          MR. BREWINGTON:        Please put these before the

     17              witness, please.

     18       VOIR DIRE EXAMINATION

     19       BY MR. BREWINGTON:

     20              Q.   Sir, looking at 15 and 16, those are two

     21        photographs.      Do you have those, Detective?

     22              A.   Yes, I do.

     23              Q.   You say that's a fair and accurate depiction of

     24        what the lineup looked like; is that correct?

     25              A.   Correct.


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 76 of 137 PageID #: 518

                                                                       224
                                  Det. Ross - People - Direct

      1              Q.   What are the facial features of the person on the

      2        number six slot, looking at the photograph?

      3              A.   Let me put my glasses on.

      4              Q.   Please do.

      5              A.   The facial features on number six, had a slight

      6        mustache, unshaven.      No --

      7              Q.   My question was, looking at the photograph, what

      8        are the --

      9              A.   Like I said, number six has a mustache and was

     10        clean-shaven on his beard.

     11              Q.   It is your testimony you can see the facial

     12        features of number six on those photographs?

     13              A.   I can see the mustache, yes.

     14              Q.   Sir, were these photographs taken before or after

     15        the witnesses were shown the lineup?

     16              A.   Before.

     17              Q.   Would it be accurate to say that with regard to

     18        what is shown in the photograph, that being in 15 and 16,

     19        that's what you saw when you looked through the window?

     20              A.   Yes.

     21                          MR. BREWINGTON:        Judge, we'll ask the Court

     22              to take a look at those, please.          We have an

     23              objection.

     24                          THE COURT:     Okay.     I've looked at the items.

     25                          MR. BREWINGTON:        We object to them, Judge.


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 77 of 137 PageID #: 519

                                                                      225
                                  Det. Ross - People - Direct

      1              We believe that if the photographs themselves being

      2              offered exactly depict what the lineup was in this

      3              situation, the features in number six cannot be

      4              determined.     And, therefore, they should not be

      5              allowed because they do not appropriately show any

      6              features.     And the Court can, by its own evaluation

      7              of the records, see that.

      8                          THE COURT:   A proper foundation has been

      9              laid with regard to their admissibility.         However,

     10              the point that you make will be taken into

     11              consideration when the trier of fact determines what

     12              weight, if any, it should give to the items.

     13                          MR. BREWINGTON:    Very well, Judge.       I have

     14              my objection to the document, and the Court has made

     15              its ruling.

     16                          THE COURT:   Was there an objection to 14

     17              coming in?

     18                          MR. BREWINGTON:    Just, if I can ask a couple

     19              of questions on this.

     20       VOIR DIRE EXAMINATION

     21       BY MR. BREWINGTON:     (Continuing)

     22              Q.   Is this your handwriting on 14, sir?

     23              A.   Yes.

     24              Q.   What time was all of this done?

     25              A.   What time was all of what done?


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 78 of 137 PageID #: 520

                                                                      226
                                  Det. Ross - People - Direct

      1              Q.   What you wrote on the document.

      2              A.   Well, the document, it was prepared mostly before

      3        the lineup, but there is some stuff that is added after

      4        the lineup or right before the lineup.

      5                          MR. BREWINGTON:     May I just see that

      6              original very quickly, please?

      7                          Judge, for purposes of the hearing, at this

      8              time I will not object to that.

      9                          THE COURT:     So 14, 15 and 16 for ID are now

     10              in evidence as 14, 15, and 16 in evidence

     11              respectfully for purposes of the hearing.

     12                          I'll ask the reporter to so mark them.

     13                           (Whereupon, People's Hearing Exhibits 14

     14              through 16 were marked for identification, only.)

     15                          MR. LaROCCA:     Could you provide those to the

     16              detective, please.

     17       DIRECT EXAMINATION

     18       BY MR. LaROCCA: (Continuing)

     19              Q.   Detective, when you observed the lineup, how far

     20        would the witness have been from the six seated people;

     21        what would be the distance separating the two?

     22              A.   The distance from where I'm sitting, to where you

     23        would sit.

     24              Q.   Are you talking about the government's chair?

     25              A.   Yes.


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 79 of 137 PageID #: 521

                                                                        227
                                   Det. Ross - People - Direct

      1              Q.   Can you estimate that, maybe ten, fifteen feet?

      2              A.   Ten feet, twelve feet.

      3              Q.   And was the lineup room well lit?

      4              A.   It was well lit.

      5              Q.   Was there any obstruction, other than the one

      6        mirror between the witness and the six members there?

      7              A.   None.

      8              Q.   Were you able to see the individual features of

      9        each of the six members of the lineup?

     10              A.   Yes, I was.

     11              Q.   Regardless of the lighting in the photograph

     12        itself?

     13                           MR. BREWINGTON:     Objection.

     14                           THE COURT:     Does that conclude your direct?

     15                           MR. BREWINGTON:     Judge, I had an objection

     16              that was outstanding to the last question.

     17                           THE COURT:     I'm going to overrule the

     18              objection and allow the answer to stand.

     19                           Both sides approach.

     20                            (Whereupon, there was a bench conference

     21              held off the record.)

     22                           THE COURT:     We're going to break for lunch

     23              now, so I'll excuse the detective.            We'll have you

     24              back at two.

     25                           THE WITNESS:     Yes, you will.


                                  Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 80 of 137 PageID #: 522

                                                                      228
                                 Det. Ross - People - Direct

      1                         (Witness leaves the courtroom.)

      2                         THE COURT:     At this time, I also want the

      3              record to reflect that it appears that the Hempstead

      4              Police Department has, in fact, faxed to my chambers

      5              a copy of the item we were talking about.          So I'm

      6              going to turn it over to the People, and then to the

      7              defense.    It's a two-page document which appears to

      8              be a cover sheet and then a page that has the heading

      9              176, Friday, June 6, 2008.

     10                         MR. BREWINGTON:     Thank you, Judge.

     11                         MR. LaROCCA:     Thank you.

     12                         THE COURT:     We'll break now, and we'll

     13              resume at two o'clock.       Everyone have a nice lunch.

     14                         (Whereupon, a luncheon recess was taken.)

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 81 of 137 PageID #: 523

                                                                        229
                                          Proceedings

      1                         A F T E R N O O N       S E S S I O N

      2

      3                         THE CLERK:     People verse Josiah Galloway,

      4              Indictment 1315N of '08.

      5                         Are the People ready?

      6                         MR. LaROCCA:     The People are ready?

      7                         THE CLERK:     Is defense ready?

      8                         MR. BREWINGTON:       Defense is ready.

      9                         MR. LaROCCA:     May I place something on the

     10              record, your Honor?

     11                         THE COURT:     Yes.

     12                         MR. LaROCCA:     During the break,

     13              Mr. Brewington asked me if I could obtain a full copy

     14              of the log sheet that was faxed to the Court, and

     15              Detective Cunningham went down to Hempstead and

     16              retrieved a copy, on the break.

     17                         I've given copies of it to both the Court

     18              and Mr. Brewington.       And based on that,

     19              Mr. Brewington has advised me that he was not going

     20              to seek to recall Mr. Cunningham.

     21                         THE COURT:     Why don't we just mark it for

     22              identification purposes as a People's exhibit?

     23                         THE CLERK:     That will be Exhibit 17.

     24                          (Whereupon, People's Hearing Exhibit 17

     25              was marked for identification, only.)


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 82 of 137 PageID #: 524

                                                                        230
                                    Det. Ross - People - Cross

      1                            THE COURT OFFICER:       People's 17 for

      2              identification.

      3                            THE COURT:     Mr. Brewington, do you

      4              acknowledge receipt of People's 17?

      5                            MR. BREWINGTON:       Yes, we do.

      6                            We thank the District Attorney's office for

      7              making the effort of getting it, and we appreciate

      8              it.

      9                            MR. LaROCCA:     Thank you.

     10                            THE COURT:     Let's call the witness.

     11                            MR. LaROCCA:     Detective Ross.

     12       Det. M A T T H E W         R O S S,         having been previously

     13             duly sworn by the Clerk of the Court, resumed the

     14             witness stand and further testified as follows:

     15       CROSS-EXAMINATION

     16       BY MR. BREWINGTON:

     17                            THE CLERK:     Detective, you may resume the

     18              stand.    You are still under oath.

     19                            MR. BREWINGTON:       May I inquire, your Honor.

     20                            THE COURT:     Yes.

     21              Q.    Good afternoon, Detective Ross.

     22              A.    Good afternoon.

     23              Q.    How was your lunch?

     24              A.    Good.

     25              Q.    Good.


                                   Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 83 of 137 PageID #: 525

                                                                      231
                                    Det. Ross - People - Cross

      1                    This lineup that you were setting up was pursuant

      2        to an order; is that correct?

      3               A.   Correct.

      4               Q.   Did you actually see the order?

      5               A.   No.

      6               Q.   Do you know what the order required the defendant

      7        to do?

      8               A.   I was only told what it said.

      9               Q.   Do you know if the order -- were you told if the

     10        order required him to stand in a lineup?

     11               A.   No.

     12               Q.   When a court order comes down, you understand

     13        that it is to be followed specifically, correct?

     14               A.   Sure.

     15               Q.   So if the order did indicate that he was to stand

     16        in a lineup, you can conduct a lineup standing up,

     17        couldn't you?

     18               A.   We can, but we don't.

     19               Q.   You indicate that you had gotten certain -- I

     20        think your testimony was that you got a description

     21        provided to you in order to conduct the lineup; is that

     22        correct?

     23               A.   Correct.

     24               Q.   What was the description that was provided to

     25        you?


                                   Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 84 of 137 PageID #: 526

                                                                      232
                                  Det. Ross - People - Cross

      1              A.   Male black with short hair.

      2              Q.   Who gave you that description?

      3              A.   Detective Dluginski.

      4              Q.   When you saw Mr. Galloway, did you make any

      5        observations of his hair?

      6              A.   Yes.

      7              Q.   What were the observations?

      8              A.   It was up high.

      9                          MR. BREWINGTON:      Defendant's A in evidence.

     10                          May I show that to the witness, please?

     11                          THE COURT:   Okay.

     12              Q.   Is that what Mr. Galloway looked like at the time

     13        that you first saw him?

     14              A.   Yes, pretty close.

     15              Q.   And at the time that his hair was like that, sir,

     16        what would you characterize that hairstyle to be?

     17              A.   What would I call it?       Like an Afro.

     18              Q.   Would you agree with me that that's not cut close

     19        to the head?

     20              A.   I would agree.

     21              Q.   The other people that were placed in the lineup,

     22        what did their hair look like?

     23              A.   They had all short hair.

     24              Q.   Would it be accurate to say that Mr. Galloway was

     25        the only one with hair that length, as depicted in A that


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 85 of 137 PageID #: 527

                                                                      233
                                   Det. Ross - People - Cross

      1        is before you?

      2              A.   Yes.

      3              Q.   Would it be also accurate to say that the

      4        description as given by Detective Dluginski indicated that

      5        the perpetrator of this crime, the shooter, was described

      6        as having hair cut short to the head?

      7              A.   Correct.

      8              Q.   When you set up this lineup, and the lineup was

      9        conducted on August -- what was the date of the lineup?

     10              A.   14th.

     11              Q.   August 14th, would you agree with me that one of

     12        the distinguishing factors between Mr. Galloway and the

     13        other people was the length of his hair?

     14              A.   Yes.

     15              Q.   Sir, what was the height and the description that

     16        was given to you, if any?

     17              A.   Unknown.

     18              Q.   What was the skin color of the individual given

     19        to you, if any?

     20              A.   I believe medium, medium skin.

     21              Q.   Sir, at the time that you did set up this lineup,

     22        would it be accurate to say that you found five other

     23        individuals who were, essentially, police officers?

     24              A.   They were all police officers.

     25              Q.   And the five other police officers, when they


                                  Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 86 of 137 PageID #: 528

                                                                      234
                                  Det. Ross - People - Cross

      1        came into the precinct, how did they enter into the

      2        precinct?

      3              A.    They all entered in the rear door and were placed

      4        in the kitchen of the Third Squad.

      5              Q.    And where was Mr. Galloway at the time that he

      6        was in the precinct, other than being in the lineup room?

      7              A.    He was in the arrest room.

      8              Q.    When he was in the arrest room, were the

      9        witnesses there yet?

     10              A.    No.

     11              Q.    Wouldn't it be accurate to say that the witnesses

     12        were brought in by the officers that had responsibility

     13        for them, one being an Officer Strange -- or Detective

     14        Strange, right?

     15              A.    It's Detective Strange, yes.

     16              Q.    And when he brought him in, what door did this

     17        witness enter through?

     18              A.    He did not bring them in.     I brought them in with

     19        Detective Dluginksi, in the main door of the Third

     20        Precinct.     He was taken upstairs to the second floor, into

     21        the inspector's office.

     22              Q.    When I say brought them in, who brought them into

     23        the precinct?      Who brought them into the precinct, the

     24        witnesses?

     25              A.    How they got to the precinct?


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 87 of 137 PageID #: 529

                                                                      235
                                    Det. Ross - People - Cross

      1              Q.    No.     Once they got into the parking lot -- this

      2        is at the Third; is that correct?

      3              A.    Yes.

      4              Q.    The Third is over on Hillside?

      5              A.    Correct.

      6              Q.    Once they got to the precinct, who was it that

      7        brought them actually into the building?

      8              A.    They walked themselves into the building, to the

      9        front desk where the desk officer sits, this is why they

     10        are there.        And a phone call is placed up to us, along

     11        with Detective Dluginski, to go up to get them.

     12              Q.    They were not brought in by a detective.         They

     13        came after making an appointment to come at a particular

     14        time; is that correct?

     15              A.    Correct.

     16              Q.    You don't know exactly what time each one of them

     17        came into the precinct; is that correct?

     18              A.    They came in sometime after three o'clock.         I

     19        don't remember the exact time they got there, but sometime

     20        after three o'clock.

     21              Q.    What time was it that Mr. Galloway reached the

     22        precinct?

     23              A.    Late morning.     I want to say, somewhere between

     24        eleven and twelve.

     25              Q.    And he was seated in an office someplace; is that


                                   Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 88 of 137 PageID #: 530

                                                                      236
                                  Det. Ross - People - Cross

      1        correct, Mr. Galloway?

      2              A.   Mr. Galloway was seated in the arrest room.

      3              Q.   And witnesses came into the main door and were

      4        taken where?

      5              A.   Upstairs to the second floor, into the

      6        inspector's office.

      7              Q.   What floor is the arrest room?

      8              A.   There are two arrest rooms.       He was in the

      9        detective squad arrest room, which is also on the second

     10        floor.

     11              Q.   In order to go to the place where the witnesses

     12        went on the second floor, do they have to go past the

     13        arrest room?

     14              A.   No.

     15              Q.   Is there an arrest room door?

     16              A.   Yes.

     17              Q.   And that arrest room door can be opened or

     18        closed, correct?

     19              A.   Yes.

     20              Q.   And from when you go up the steps in the Third,

     21        isn't it true that you can see into the arrest room when

     22        you come up the steps?

     23              A.   No, you cannot.

     24              Q.   What was the room that the witnesses were taken

     25        to?


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 89 of 137 PageID #: 531

                                                                      237
                                 Det. Ross - People - Cross

      1              A.   The inspector's office.

      2              Q.   They weren't taken to the same inspector's

      3        office, were they?

      4              A.   The inspector's office is a huge office with five

      5        or six separate offices inside that office.

      6              Q.   So when you come up the steps, where is the

      7        arrest room that Mr. Galloway was in?

      8              A.   You'd have to go through two sets of doors to get

      9        into the detective's squad room.        And then it's in the

     10        most northwest corner of that room.

     11              Q.   And when you get into that room, you can see the

     12        arrest room, that being the detective squad room?

     13              A.   When you get into what room?

     14              Q.   The detective squad room?

     15              A.   In some areas you can; some areas you can't.

     16              Q.   Mr. Galloway, what type of clothing was he in at

     17        the time that he was in the arrest room?

     18              A.   Civilian attire.     I don't know exactly what he

     19        was wearing.

     20              Q.   Wasn't he in orange?

     21              A.   No.   I don't believe he was.

     22              Q.   Would you tell us, please, sir, with regard to

     23        the photograph that's been identified as, I think it's 15

     24        and 16, do you have those photographs there?

     25                         MR. LaROCCA:    They are here.


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 90 of 137 PageID #: 532

                                                                      238
                                  Det. Ross - People - Cross

      1                          MR. BREWINGTON:    May we place those in front

      2              of the witness, please.

      3                          Thank you, Sergeant.

      4              Q.   Sir, you indicated these were an accurate

      5        depiction of what the lineup would look like, correct?

      6              A.   Correct.

      7              Q.   Now, Mr. Galloway is positioned in seat number

      8        five; is that correct?

      9              A.   Correct.

     10              Q.   And the hats that were placed on the heads was

     11        for what purpose?     Please tell the Court.

     12              A.   The hats were placed on the heads of everybody,

     13        because the defendant had changed his appearance, as per

     14        the court order.

     15              Q.   I just want to be clear -- and I thank you for

     16        volunteering.      The hats were placed on the heads         --

     17        withdrawn.

     18                   You say that the defendant changed his

     19        appearance.      Are you saying that he grew his hair within

     20        two weeks, three weeks?

     21              A.   No.

     22              Q.   So I just want to be clear, you understood that

     23        the description of the alleged wrongdoer that shot this

     24        gentleman had hair which was cut short to the head, right?

     25              A.   It said short hair, yes.


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 91 of 137 PageID #: 533

                                                                       239
                                     Det. Ross - People - Cross

      1                Q.   When you say short hair, do you know if the

      2        description was, it was hair that was cut short to the

      3        head?

      4                A.   No.

      5                Q.   Would it be accurate to say that at the time that

      6        the hats were put on the heads, you decided to put hats on

      7        the people's heads?

      8                A.   Myself, along with the assistant district

      9        attorney and the defense counsel.

     10                Q.   I spoke to defense counsel, by the way, this

     11        afternoon.         I want to make sure that we're clear.      When

     12        you say that the defense counsel decided to put hats on,

     13        he didn't make the decision, you and the DA did, right;

     14        and then you told him what you were doing, right?

     15                A.   We told him that we wanted to put hats on

     16        everybody so everybody would look the same.            And he had no

     17        objection to doing that.

     18                             MR. BREWINGTON:   Just for the record, I

     19                object to it now, Judge.       If he didn't then, I'm

     20                doing it now.

     21                Q.   With regard to making everybody look the same,

     22        wouldn't you agree with me that one of the major

     23        distinguishing factors between everyone in that lineup and

     24        Mr. Galloway was the extreme length of his hair?

     25                A.   Yes.     That's why we put the hats on.


                                    Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 92 of 137 PageID #: 534

                                                                      240
                                 Det. Ross - People - Cross

      1              Q.   So you agree with me that you took away the thing

      2        that would make him different and matched the description,

      3        right?

      4                         MR. LaROCCA:     Objection.

      5                         THE COURT:     Sustained.

      6              Q.   You put hats on to take away the distinguishing

      7        factor, correct?

      8                         MR. LaROCCA:     Objection.

      9                         THE COURT:     Sustained.

     10              Q.   You made the determination to place hats on

     11        everyone so that the length of his hair could not be seen,

     12        correct?

     13              A.   Correct.

     14              Q.   And you understood that by putting the hats on,

     15        you were taking away the ability of any witness to see how

     16        long his hair was, correct?

     17              A.   I was putting the hats on those individuals to

     18        make it fair.

     19                         MR. BREWINGTON:     Judge, I move to strike

     20              that as unresponsive.

     21                         THE COURT:     Denied.

     22                         MR. BREWINGTON:     I'm sorry, your Honor.

     23                         Judge, may I have that question read back so

     24              I can hear it, please?

     25                         THE COURT:     Please read back the statement.


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 93 of 137 PageID #: 535

                                                                        241
                                   Det. Ross - People - Cross

      1                            (Whereupon, the requested testimony was

      2              read back by the reporter.)

      3                           MR. BREWINGTON:     I move to strike.       I asked,

      4              "correct?"      It calls for a yes or no answer.

      5                           MR. LaROCCA:     Correct is subject to

      6              interpretation.

      7                           MR. BREWINGTON:     Judge, I am so sorry --

      8                           THE COURT:     Correct is like why.

      9              Q.   Sir, you put those hats on the individuals so

     10        that the length of Mr. Galloway's hair could not be seen;

     11        is that accurate?

     12                           THE COURT:     That's been asked and answered.

     13                           MR. BREWINGTON:     Very well.

     14              Q.   Sir, when you put the hat on top of

     15        Mr. Galloway's hair with all that hair underneath, did the

     16        hat sit on top of his head?

     17              A.   No.     It sat down, just like everyone else, down

     18        on the brim of their forehead.

     19              Q.   Let's go to number six in this photograph that's

     20        before you, 15 and 16, okay?

     21              A.   Okay.

     22              Q.   The individual that's there is identified in 14

     23        as Jimmy Lee.      Do you know Jimmy Lee?

     24              A.   No.

     25              Q.   Do you know what Jimmy Lee looks like?


                                  Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 94 of 137 PageID #: 536

                                                                      242
                                  Det. Ross - People - Cross

      1              A.    I see the photo.

      2              Q.    Take a good look at the photo, sir.       Can you tell

      3        me, sir, with regard to the photo, how thick are his

      4        eyebrows?

      5                         MR. LaROCCA:     Objection, your Honor.     We've

      6              already been through what can and cannot be seen in

      7              the photo.    The photo is in evidence.

      8                         THE COURT:     The photo speaks for itself.

      9              With the understanding that there are some things in

     10              that photograph that -- let's put it this way, it

     11              could be more visible and more clear than the quality

     12              that the picture allows.

     13                         MR. BREWINGTON:     Does that mean I can't ask

     14              the question, Judge?

     15                         THE COURT:     Right.

     16                         MR. BREWINGTON:     Well, Judge, then how --

     17              objection.    I take an exception to not being able to

     18              ask questions about the specifics of the picture that

     19              the People claim depicts --

     20                         THE COURT:     The picture is in evidence.

     21       BY MR. BREWINGTON:     (Continuing)

     22              Q.    What is the skin tone of the individual in seat

     23        number six?

     24              A.    If you look at the picture, it looks dark.

     25              Q.    And what is the feature of the individual's nose


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 95 of 137 PageID #: 537

                                                                      243
                                   Det. Ross - People - Cross

      1        in six, flat or narrow or otherwise?         Can you tell us

      2        please, the jaw in six, is it square or some other way?

      3                A.   It looks square.

      4                Q.   Sir, do you know?

      5                A.   No, I don't know.   You asked me what it looks

      6        like.

      7                Q.   And isn't it true, sir, in looking at this

      8        photograph -- by the way, sir, the individual that is

      9        seated in six, just so we're clear, do you know what his

     10        height was?

     11                A.   No.

     12                Q.   And at the time that Mr. Hernandez was asked to

     13        look at this lineup, he was the second one; is that

     14        correct, Mr. Hernandez?

     15                A.   Correct.

     16                Q.   You are saying that this is what the lineup

     17        looked like, right?

     18                A.   Correct.

     19                Q.   The same thing for the victim, correct?

     20                A.   Correct.

     21                Q.   Sir, you testified just a little while ago that

     22        the defendant had changed his appearance; do you remember

     23        saying that?

     24                A.   Yes, I do.

     25                Q.   Changed his appearance from what?


                                  Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 96 of 137 PageID #: 538

                                                                      244
                                  Det. Ross - People - Cross

      1              A.   From the short hair to having his hair up.

      2              Q.   Sir, when you say from the short hair, what do

      3        you mean from the short hair?

      4              A.   Exactly what I said, when his hair was short.          He

      5        now changed it and it's now up high.

      6              Q.   Sir, did you ever see him with short hair?

      7              A.   I saw an arrest photo of him.

      8              Q.   And that arrest photo was from what year?

      9              A.   This year.

     10              Q.   And the arrest photo showed cornrows; didn't it?

     11              A.   Correct.

     12              Q.   And you're calling that short hair?

     13              A.   Correct.

     14              Q.   That's your interpretation of short hair?

     15              A.   Yes.

     16              Q.   Just so we're clear, the description that you got

     17        when you're setting up the lineup was for short hair, not

     18        cornrows, correct?

     19              A.   Correct.

     20              Q.   So if Mr. Galloway had cornrows, you wouldn't

     21        have used hats?

     22              A.   I don't know if I would have used hats or not.

     23              Q.   Because the cornrows would have been different

     24        than just short hair, right?

     25              A.   Correct.


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 97 of 137 PageID #: 539

                                                                      245
                                 Det. Ross - People - Cross

      1                         MR. BREWINGTON:     I have no further questions

      2              of this -- sorry, Judge.       Just one other thing.

      3              Q.   Who was the Crime Scene photographer that took

      4        the photograph?

      5              A.   I don't know.    Can I check the paperwork?         I

      6        don't know his name.

      7              Q.   Was it done electronically, or was it done with

      8        negatives?

      9              A.   He came in with a 35-millimeter camera.           I don't

     10        know if it was digital or film.        I don't know.    Although,

     11        I think on the front page of that photo it tells you the

     12        roll number that I had.      It says, roll one.

     13              Q.   And sir, you did say that you looked for six

     14        individuals with similar characteristics; is that correct?

     15              A.   Correct.

     16              Q.   What were the characteristics that you say you

     17        were looking for that were similar?

     18              A.   Male black, medium skin, short hair.

     19              Q.   Is that it, right?

     20              A.   Correct.

     21              Q.   What was the age group you were looking for, by

     22        the way?

     23              A.   I don't even know.      I wasn't told an age.

     24              Q.   Do you know what the age is of Mr. Shemin?

     25              A.   No.   I don't know the age of anyone.


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 98 of 137 PageID #: 540

                                                                      246
                                   Det. Ross - People - Cross

      1                Q.   Do you know the age of any of the individuals

      2        other than Mr. Galloway?

      3                A.   I don't know even know Mr. Galloway's age.

      4                Q.   You put a lineup together and you didn't know if

      5        you were looking for someone that was 40 or 20, correct?

      6                A.   No.

      7                Q.   You don't know the ages of the individuals in

      8        these photographs, correct?

      9                A.   I don't.

     10                Q.   Mr. Bellman, Steven, do you know him?

     11                A.   I know of him.     I don't know him personally.

     12                Q.   Tell the Court how old he is.

     13                           MR. LaROCCA:     Objection.

     14                           THE COURT:     He just said he doesn't know the

     15                ages.

     16                A.   He has been on the job for awhile.      I have no

     17        idea.

     18                Q.   You said you know him?

     19                A.   I said I know of him.

     20                Q.   How do you know of him?

     21                A.   He is a police officer in Nassau County.        I met

     22        him that day.

     23                Q.   You did meet him.     Tell us his approximate age.

     24                           MR. LaROCCA:     Objection.

     25                           THE COURT:     Sustained.


                                  Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 99 of 137 PageID #: 541

                                                                      247
                                 Det. Ross - People - Redirect

      1              Q.    Sir, would it be right to say that when you put

      2        this lineup together and put these people in the lineup,

      3        you made no allowance for them being in the same age

      4        group?

      5              A.    Age did not determine when I made the lineup.

      6              Q.    So the answer to my question is?

      7              A.    What I just said.

      8              Q.    Would it be accurate to say, sir, when you put

      9        this lineup together, that you made no allowances to

     10        ensure that these individuals would be in the same age

     11        group; is that correct?

     12              A.    When I called to get fillers and they arrived,

     13        when they came to the precinct, I looked at them.            And

     14        then at that point I made sure they were going to fit the

     15        criteria.     The criteria, I never looked at age.        I never

     16        used age once.

     17              Q.    Thank you.   Were there any fillers that came that

     18        you rejected?

     19              A.    I don't believe so.

     20              Q.    So whoever came is who you put in, right?

     21              A.    Correct.

     22              Q.    Regardless of their age, right?

     23              A.    Correct.

     24              Q.    Regardless of their hairstyle, right?

     25              A.    No.   They all had short hair.


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 100 of 137 PageID #: 542

                                                                       248
                                 Det. Ross - People - Recross

       1             Q.   Except for who, your defendant?

       2             A.   The defendant.

       3             Q.   That being Mr. Galloway, right?

       4             A.   Correct.

       5                         MR. BREWINGTON:     Thank you, Detective Ross.

       6                         THE COURT:     Any redirect?

       7                         MR. LaROCCA:     Just very briefly.

       8      REDIRECT EXAMINATION

       9      BY MR. LaROCCA:

      10             Q.   Detective, you were asked whether or not the

      11        photographs showed the lineup as it appeared for the first

      12        witness and the second witness, correct?

      13             A.   Correct.

      14             Q.   Was the defendant and his attorney given the

      15        option to change his position in the course of the lineup

      16        proceedings?

      17                         MR. BREWINGTON:     Objection.   Beyond scope.

      18                         THE COURT:     I'm going to allow it.

      19             A.   Yes.

      20             Q.   Did he ask to change his position?

      21             A.   No.

      22             Q.   Did his attorney ask to change his position?

      23                         MR. BREWINGTON:     Objection.

      24                         THE COURT:     Overruled.

      25             A.   No.


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 101 of 137 PageID #: 543

                                                                       249
                                           Proceedings

       1             Q.   Did you endeavor to find and compose a lineup

       2        that fairly reflected the characteristics that you were

       3        given; male, black, medium skin color, short hair?

       4             A.   Yes.

       5                         MR. BREWINGTON:     Objection.

       6                         THE COURT:     It's leading.     It's sustained.

       7                         MR. LaROCCA:     Thank you.    I have nothing

       8             further.

       9                         THE COURT:     Any recross?

      10      RECROSS-EXAMINATION

      11      BY MR. BREWINGTON:

      12             Q.   There is no better photograph, is there?

      13             A.   No, not that I know.

      14             Q.   That's the only one?

      15             A.   That's what I have.

      16             Q.   If anybody wants to see what that lineup looks

      17        like, that's the only thing you have available, right?

      18             A.   Correct.

      19                         MR. BREWINGTON:     No further questions.

      20                         THE COURT:     Thank you, Detective.

      21                         (Witness excused.)

      22                         THE COURT:     People?

      23                         MR. LaROCCA:     The People rest.

      24                         Thank you, your Honor.

      25                         THE COURT:     Does the defense wish to present


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 102 of 137 PageID #: 544

                                                                      250
                                           Proceedings

       1             a case?

       2                        MR. BREWINGTON:        Judge, I think that

       3             we've -- no.

       4                        THE COURT:     Are both sides prepared to make

       5             an argument, or would both sides prefer that you rely

       6             on the record?     Why don't both of you speak for a

       7             moment.

       8                        MR. LaROCCA:     Argument.

       9                        THE COURT:     What's that?

      10                        MR. LaROCCA:     I believe we're going to make

      11             an argument.

      12                        THE COURT:     Since it's the defense's motion,

      13             I'll allow the defense to go first, and then I'll

      14             hear from the People.

      15                        MR. BREWINGTON:        Judge, thank you.

      16                        I believe that in this situation we do not

      17             know -- I'm going to start first with the Huntley

      18             aspect of this case, your Honor.

      19                        THE COURT:     Okay.

      20                        MR. BREWINGTON:        With regard to Huntley,

      21             there are statements that are made.          I don't believe

      22             the People have really identified what statements

      23             they claim they are offering.

      24                        The 710.30 notice which was provided and

      25             which we identified as part of the Court's file,


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 103 of 137 PageID #: 545

                                                                      251
                                           Proceedings

       1             indicates that there were statements that were

       2             offered, one at 4:30 a.m. and one at 4 p.m. on

       3             6/6/08.     They are both alleged to be -- excuse me,

       4             one to be oral and one is alleged to be written.

       5             They did not offer any written statement into

       6             evidence.     So, therefore, Judge, we ask that that be

       7             denied immediately.

       8                         This oral statement that they claim was made

       9             at 4:30 a.m., according to the witnesses that have

      10             been before this Court, make it clear that they claim

      11             that the statement that was made -- again, we have to

      12             go by the 710.30 notice, Judge.        The statement that

      13             was made allegedly about the shooting across the

      14             street, that being the Tennessee Avenue claim, was

      15             one that, I believe, they indicated was made sometime

      16             later on in the day.      But their notice was, it was

      17             made at 4:30 a.m, and that it was oral.

      18                         I think that's problematic to begin with, no

      19             less the credibility of the officers which were

      20             flip-flopped with regard to the statements that they

      21             claim were made, how they were made, and the notices

      22             of Miranda warnings and when they were given.

      23                         This is particularly true when we have the

      24             testimony by Detective Lipson, that he was called

      25             prior to 4:30 a.m.      Looking at his testimony, Judge,


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 104 of 137 PageID #: 546

                                                                      252
                                           Proceedings

       1             he says he was called sometime in the early morning,

       2             that being one or two o'clock, by his partner.           And

       3             that when his partner called him, according to

       4             Detective Lipson, he was still at the precinct.           And

       5             he was asked to pull together a copy of the sketch

       6             that Detective DeCaro claimed was over by his desk.

       7             That's important with regard to Huntley because that

       8             gives us a time.

       9                        In that time we know that Detective DeCaro

      10             would have had to have been speaking to Mr. Galloway

      11             in order for him to have said, Your nose, it looks

      12             very familiar.     Don't I know you from someplace?

      13             Whatever his claim was.       It was the language that he

      14             used.

      15                        His testimony today was that he made no

      16             evaluation, did not sit in front of or talk to

      17             Mr. Galloway until 4:30 or after.         That makes

      18             absolutely no sense, because in order for him to have

      19             called Detective Lipson and gotten the sketch brought

      20             over to him before 4:30, he would have to have had

      21             contact with Mr. Galloway, looked at him and then

      22             made this revelation that he looked familiar.

      23                        Between those two officers, Judge, someone

      24             is not being truthful.       And I would say because of

      25             both of them not being accurate and untruthful, that


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 105 of 137 PageID #: 547

                                                                      253
                                           Proceedings

       1             their testimony should not be believed.          They are not

       2             credible.

       3                         But, Judge, that alone should not be the end

       4             of the analysis.      The analysis takes us to the next

       5             step, which is, according to Detective DeCaro, that

       6             the statement at the point at which he claims that

       7             Mr. Galloway all of a sudden became very familiar to

       8             him was after 4:30.      That's important, Judge, because

       9             when we look at the times, according to the testimony

      10             of Lipson, the times when the witnesses saw the photo

      11             arrays, the first one was at 3:20 a.m., and the

      12             second one was at five o'clock a.m, on the 6th.

      13                         Therefore, his testimony can't be true,

      14             because his first contact, according to him today, at

      15             least with Mr. Galloway, was at 4:30 a.m.          A photo

      16             array could not have been put together at 3:20 a.m.

      17             if he is first making contact with Mr. Galloway at

      18             4:30 a.m.     Detective Lipson could not have gone to

      19             Glen Head and done a photo array after he did a photo

      20             array at the Armory by five o'clock a.m.

      21                         So the stories and the times don't match up,

      22             which raises a question as to why they are

      23             manipulating the times to try and somehow fit in this

      24             statement, when they really still haven't identified

      25             what it is specifically they want the Court to allow


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 106 of 137 PageID #: 548

                                                                      254
                                           Proceedings

       1             in.

       2                        Credibility is an important thing in a

       3             hearing such as this, Judge.        We believe what is

       4             shown to the Court on the Huntley issue is that the

       5             statement that they claim they want to use, which I'm

       6             not fully clear on, I think it's this thing that

       7             something happened on Tennessee Avenue, in a case

       8             that was dismissed.      That statement about a shooting

       9             across the street, that they claim that Mr. Galloway

      10             made, happened at a time that the People have not

      11             proven, as is their obligation, that Mr. Galloway was

      12             properly noticed, warned, given his Miranda rights,

      13             and that it even took place, because they have not

      14             been able to solidify for the Court what time it took

      15             place.

      16                        Did it take place in the morning or the

      17             afternoon?     All of a sudden it became in the p.m,

      18             when the testimony earlier this week on Wednesday was

      19             that it all happened in the morning.         Judge, we

      20             raised questions with regard to that.

      21                        And we also ask that the suppression of any

      22             statement taken from Mr. Galloway is a must, and that

      23             it must take place because the People have not met

      24             their burden.     They have not shown that it did not

      25             occur under some sense of harassment, or oppressive


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 107 of 137 PageID #: 549

                                                                      255
                                           Proceedings

       1             action, or with regard to full notice being given to

       2             Mr. Galloway as to what his rights were.

       3                        The other thing that we did point out,

       4             Judge, was that the officer who was in charge of

       5             Mr. Galloway at no time indicated that Mr. Galloway

       6             was given an opportunity for water or eating.           He

       7             said he didn't know.      This is the person who was

       8             primarily responsible for this man in custody.           If

       9             that doesn't create a coercive situation, I don't

      10             know what does.

      11                        Typically, we know deprivation of both

      12             sleep, food and water is something that is not

      13             allowed by the Geneva Convention, no less the United

      14             States Constitution.

      15                        Judge, we want to be real clear, with regard

      16             to any statements that they claim were taken, that

      17             was totally suppressible.         And in this situation,

      18             Judge, they have not answered the questions as to how

      19             they say what happened, happened in terms of

      20             statements taken.

      21                        If I could turn my attention, Judge, to the

      22             issue of probable cause, that being Dunaway.           May I

      23             do that, your Honor?

      24                        THE COURT:    Sure.

      25                        MR. BREWINGTON:       The People claim that their


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 108 of 137 PageID #: 550

                                                                      256
                                           Proceedings

       1             basis for arresting Mr. Galloway in this case is

       2             based on an action which was alleged to have occurred

       3             on the 27th of May.      And that he was picked up by

       4             Detective Cunningham and brought to the Armory and

       5             questioned, not for one hour or two hours, but held

       6             for what we can tell, at least by the records, Judge,

       7             seven or eight hours, and questioned numerous times

       8             about numerous things.

       9                        The issue of probable cause, we believe,

      10             Judge, hinges on whether or not, with regard to the

      11             claims in this case and the claims against him with

      12             regard to what happened on the 15th of May, 2008, if

      13             there was a basis upon which they had him in custody,

      14             whether or not they could question him without

      15             allowing him the opportunity to leave.

      16                        Judge, we have argued and placed before the

      17             Court, and I think the district attorney has

      18             acknowledged, that the allegations concerning the

      19             incident of May 27th were dismissed by the grand

      20             jury, and that the dismissal is by a body of

      21             authority dealing with the underlying facts of that

      22             case.    And that as a result of that, Judge, that the

      23             People are relying on that arrest and those

      24             allegations as the basis of probable cause.            And that

      25             should not allow a finding of probable cause for the


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 109 of 137 PageID #: 551

                                                                      257
                                           Proceedings

       1             holding of Mr. Galloway in this particular case,

       2             especially when the statements taken from him, as

       3             we've talked before, can't be identified as to when

       4             they actually claim that they took that statement

       5             from him.    Was it before or after the reason that

       6             they claim that they picked him up?         Was it before or

       7             after Miranda warnings were given?         The People have

       8             not established that.

       9                         And as a result of that, Judge, we believe

      10             that the Court should find that there was no clear

      11             probable cause articulated by the People.          They have

      12             not, at this point, moved forward as they are

      13             required to do.

      14                         As to the final portion, Judge, which would

      15             be the photo array and the lineup, we believe that

      16             Judge, first, the photo array is misleading from the

      17             very beginning.

      18                         They had Mr. Galloway before them that

      19             morning for a long period of time.         They made no

      20             effort to find or get a photograph of Mr. Galloway as

      21             he appeared on June 5, 2008.        Instead, what they did

      22             was, they went more than a year backwards.          That

      23             would be fine, until we get to the fact that

      24             Mr. Galloway, Judge, his characteristics on May 15th

      25             and his characteristics on June 5th and 6th, could


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 110 of 137 PageID #: 552

                                                                      258
                                           Proceedings

       1             not have resembled anything that was depicted in the

       2             photographs from 2007.

       3                         All reasonable people would know that an

       4             African-American, such as Mr. Galloway, could not

       5             have grown his hair that length, could not have had a

       6             bushy Afro that was testified to by Detective Lipson

       7             at the time that he was picked up, or could not have

       8             had his hair long enough to cornrow, no less, on

       9             June 5th.

      10                         THE COURT:   Would you agree with me that

      11             there is no evidence whatsoever as to what

      12             Mr. Galloway's appearance was on May 15, 2008; that

      13             nobody came in and testified and said that he knew

      14             Mr. Galloway, that he had some dealings with Galloway

      15             on the 15th, and that Galloway's hair or description

      16             was given?

      17                         MR. BREWINGTON:      Judge, I will agree to

      18             that.

      19                         THE COURT:   Okay.     Thank you.

      20                         MR. BREWINGTON:      And I agree to that because

      21             the reasonable inference of the people, I guess, in

      22             our society should understand that what can be drawn

      23             is that in order to have hair long enough to cornrow

      24             or have a puffy Afro like that, that is not two weeks

      25             worth of hair growth.


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 111 of 137 PageID #: 553

                                                                      259
                                           Proceedings

       1                        And, Judge, the importance of that is that

       2             knowing what they had before them on that day, that

       3             being on June 5, 2008, they made no effort to try and

       4             make sure that Mr. Galloway, who was depicted in a

       5             photo array, appeared as he did in that time frame.

       6                        What they did was, they got a photograph

       7             from the past that matched the description and put

       8             him in the photo array, not what he looked like on

       9             June 5th, but what he looked like in June of 2007

      10             when he was 18 or 19 years of age.

      11                        The importance of that, Judge -- and,

      12             obviously, the Court is asked to, in cases such as

      13             this, to draw all reasonable inferences that he can,

      14             that are appropriate, based on the evidence that is

      15             placed before them.      That for the officers to know

      16             that his hair was either in an Afro, as one officer

      17             said, on June 5th, or that his hair was in cornrows

      18             on June 5th, there still was no reason for them to

      19             conduct a photo array that was as suggestive as it

      20             was to match up to a description that did not match

      21             Mr. Galloway.     It just simply didn't match

      22             Mr. Galloway.

      23                        And that the reasonable inference is that it

      24             should not have been allowed and it should not have

      25             been done.     And that it was done, essentially,


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 112 of 137 PageID #: 554

                                                                      260
                                           Proceedings

       1             because now we know that Detective Horowitz was part

       2             of this whole process.       And we got testimony that Mr.

       3             Horowitz was part of the June 15th -- excuse me, the

       4             May 15th shooting.      All of a sudden, Judge, we start

       5             to see what the connection is here.

       6                         They made no effort to try and establish

       7             with regard to the claims that the perpetrator of

       8             this crime that shot this cabdriver was almost

       9             six feet tall.     And the claim, according to Detective

      10             Lipson or the other detective, that Mr. Galloway is

      11             almost six feet tall is ridiculous.         He is five foot

      12             five.    It's clear, not only by the police records,

      13             it's clear here by looking at him, Judge.          Again, it

      14             is a reasonable inference for the Court to see and

      15             evaluate.

      16                         Judge, we believe that if the Court takes a

      17             close look at what took place in terms of this photo

      18             array, the Court will be able to determine that --

      19             and, again, looking also at the composite sketch,

      20             Judge, which is in evidence before the Court, that

      21             Mr. Galloway's appearance does not match what it says

      22             on the sketch.

      23                         It says, first of all, that the person is

      24             twenty-five to thirty.       That doesn't match

      25             Mr. Galloway.     That the height is 70 to 71 inches.


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 113 of 137 PageID #: 555

                                                                      261
                                           Proceedings

       1             That doesn't match Mr. Galloway.        The hair is dark in

       2             color, cut tight to the head.        It doesn't say

       3             cornrows to the head.      It doesn't say Afro to the

       4             head.    It says, cut tight to the head.

       5                        And even Detective Ross who went out to get

       6             fillers knew what he was looking for.         That's why he

       7             put a cap on top of these individuals to hide the one

       8             distinguishing factor that would have given

       9             Mr. Galloway the chance that he was entitled to.

      10                        They did not provide this Court with regard

      11             to Exhibits 15 and 16 that which the Court of Appeals

      12             and the Appellate Division and Second Department

      13             clearly require, that they must show a photograph of

      14             the lineup that gives a clear indication of what the

      15             lineup looked like, every one of the people in the

      16             lineup, so that they can overcome any claim that it

      17             was suggestive.

      18                        People versus Stokes, 139 AD2d, 785 Second

      19             Department, People versus Johnson, 106 AD2d, 469, and

      20             People versus Lewis, that's a Supreme Court case,

      21             Judge, 20 Misc.3rd 1136A.       Judge, we argue that those

      22             cases stand for the proposition that failure of the

      23             People to preserve a photo array and lineup for a

      24             hearing, and to show that the actual lineup was

      25             nonsuggestive, calls for the suppression of the


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 114 of 137 PageID #: 556

                                                                      262
                                           Proceedings

       1             entire lineup as it was conducted.

       2                        And, Judge, in this case, the Appellate

       3             Division is also clear that the using of baseball

       4             caps or any other cap for individuals in a lineup is

       5             allowed.    I want to be clear that I understand that

       6             that is something that can be done.         But the way that

       7             it was done here is the inverse reasoning as to why

       8             the Court of Appeals and the Appellate Division say

       9             that it can be done.

      10                        Normally caps are used when the individual

      11             has a distinctive -- that being the subject of the

      12             lineup -- has a distinctive factor that sets him

      13             apart from the other persons in the lineup, such so,

      14             that that distinctive factor was part of the

      15             description.     And, therefore, if he's the only one

      16             with that descriptive factor, then that points to

      17             him.

      18                        In this situation, we know that the

      19             distinguishing factor was not part of the description

      20             given by the witnesses or the claimed description.

      21                        The distinguishing factor that Mr. Galloway

      22             had was the length of his hair.        And the length of

      23             his hair was the thing that set him apart, separate

      24             and apart from the other people in the lineup; not as

      25             a way of pointing him out as being the perpetrator,


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 115 of 137 PageID #: 557

                                                                      263
                                           Proceedings

       1             but distinguishing him.       Because if indeed that was

       2             his hair, as we are arguing it was, there is no way

       3             that these witnesses should not have been allowed to

       4             see that, because it would have distinguished him

       5             sufficiently to allow them not to select him.

       6                        As the Court of Appeals and the Appellate

       7             Division has indicated, that when a prominent aspect

       8             or distinctive haircut exists, that the distinctive

       9             haircut, if it was identified by a witness, if you

      10             can't get fillers to match that, then you cover it

      11             up.

      12                        Here the distinctive aspects of

      13             Mr. Galloway's haircut was the length of his hair.

      14             And that should not have been covered up and taken

      15             away from him by putting caps on, because it is the

      16             inverse reasoning, and actually is contrary to the

      17             reasoning of the Appellate Division.

      18                        Judge, People versus Carolina, 184, AD2d

      19             520, deals with that.      You can actually use the caps,

      20             but for the purpose -- not for the purpose that we're

      21             dealing with here, for the other purpose; that being,

      22             when the distinguishing factor sets the defendant

      23             apart and makes it so suggestive that he was the

      24             person.

      25                        Here the fact of the length of his hair


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 116 of 137 PageID #: 558

                                                                      264
                                           Proceedings

       1             would have shown this witness and these witnesses

       2             that he wasn't the person, because their unwavering

       3             description, according to the People and what they

       4             put in, was that it was cut short to the head.           That

       5             was not Mr. Galloway's hair length.         It was not his

       6             hair length at the time of his arrest.         It was not

       7             his hair length at the time of the lineup.          It was

       8             not the length of his hair at the time they picked

       9             him up.    And it couldn't have been the length of his

      10             hair a couple of weeks earlier, because if it's cut

      11             short to his head, there is no way you can grow it

      12             that long to cornrow it in that time period.

      13                        Judge, in this situation -- and by the way,

      14             Judge, we'll ask the Court not only to look at the

      15             Carolina case, but also to note that in People versus

      16             Moore, 143 AD2d, 1056, the Court struck and

      17             suppressed a pretrial identification of the defendant

      18             in a lineup when the defendant was the only one in

      19             the lineup with braids.       And the reason they did that

      20             was because the braids were figured prominently in

      21             the description of the witness.

      22                        In this case, the description of the

      23             witness -- the witnesses as taken by the detectives

      24             and what they put in the sketches and everything

      25             else, was that this individual had short hair.


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 117 of 137 PageID #: 559

                                                                      265
                                           Proceedings

       1                        I told the Court, and I want to be clear,

       2             the reasoning in this case, People versus Moore, is

       3             the exact reason why they could not use caps.           They

       4             should not have been able to use caps.         Because what

       5             they did was, they robbed the defendant of part of

       6             his ability to defend himself in his lineup by taking

       7             away the distinguishing factor that didn't match the

       8             description but set him apart.        And by doing that,

       9             Judge, they significantly made this overly

      10             suggestive, significantly, because the witnesses said

      11             that it was short.      If they saw the longer hair, that

      12             would have made a big difference.

      13                        Therefore, Judge, in this situation, as the

      14             detectives all indicate, the length of his hair was

      15             not -- no matter how you say big Afro or cornrows, it

      16             was not cut short to his head, period, the end.           And

      17             as a result of that they made both the lineup and the

      18             photo array improperly and overly suggestive.

      19                        And, Judge, we ask the Court to suppress any

      20             of the statements that the People claim they're going

      21             to use.    And we don't quite know what they are.

      22                        With regard to probable cause, there was no

      23             probable cause.

      24                        With regard to the photo array and the

      25             lineup, both of those should be suppressed as


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 118 of 137 PageID #: 560

                                                                      266
                                           Proceedings

       1             inappropriate and overly suggestive actions taken by

       2             the police to try and identify the perpetrator,

       3             because by doing what they did, they took away

       4             Mr. Galloway's rights.

       5                        Thank you, Judge.

       6                        THE COURT:     Thank you.

       7                        Mr. LaRocca.

       8                        MR. LaROCCA:     Thank you, your Honor.

       9                        Your Honor, if I may, I would like to start

      10             with the probable cause issue and start by saying

      11             that, essentially, there is no issue.

      12                        You heard from Detective Cunningham that he

      13             was present when an identified citizen by the name of

      14             Marty Fouse gave a statement to the police, a written

      15             statement, in Detective Cunningham's presence, that

      16             the night before he had been a victim of a push-in

      17             burglary robbery at his home at 590 Fulton Avenue, in

      18             Hempstead.     And that he knew the three men who had

      19             robbed and burglarized him at gunpoint, knew them by

      20             name, gave their names, Josiah Galloway, Robert

      21             Ogleytree and Maurice Boyle.

      22                        Detective Cunningham was present, was

      23             familiar with that allegation, that incident.           And

      24             based on that allegation and that incident from a

      25             known citizen, actively was in pursuit of or looking


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 119 of 137 PageID #: 561

                                                                      267
                                           Proceedings

       1             for the named suspects in that case, including the

       2             defendant, Josiah Galloway.

       3                         They received information on June 5th as to

       4             Josiah Galloway's location.         They went to that

       5             location within the Town of Hempstead, in Nassau

       6             County, observed Josiah Galloway and another subject,

       7             Robert Ogleytree, and placed them lawfully under

       8             arrest for the allegation raised by Marky Fouse.

       9                         It is crystal clear that regardless of any

      10             determination later, whether he is acquitted at trial

      11             or dismissed in a grand jury, probable cause is what

      12             they had at that point.

      13                         It wouldn't matter, for instance, if they

      14             had more information later that would have justified

      15             that result.     It's whether the information that they

      16             had was of a good faith basis and had probable cause

      17             to act on that good faith basis.         And they did, they

      18             had both.     And they acted on that basis.

      19                         It is in no way denied or does it lose its

      20             persuasive character simply because that charge for

      21             which he was arrested was later dismissed by the

      22             grand jury.     The grand jury can dismiss the case for

      23             any or no reason.      It's within their purview.       It's

      24             not the same as a legal determination as to whether

      25             probable cause existed for the arrest of Josiah


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 120 of 137 PageID #: 562

                                                                      268
                                           Proceedings

       1             Galloway at the time and place that he was arrested

       2             on June 5, 2008.

       3                        Now, that being said, everything that

       4             follows is based on that probable cause.          The

       5             defendant is in custody, lawfully in custody,

       6             lawfully at the Hempstead Police Department, and

       7             clearly, lawfully, visible to anyone there who has

       8             eyes to see.     And Detective DeCaro has eyes to see

       9             the defendant.

      10                        The probable cause merely places him, for

      11             the purposes of this charge, in the Hempstead Police

      12             Department and gives Detective DeCaro an opportunity

      13             to see him, and then to recognize, or at least

      14             believe he recognizes to himself, a similarity

      15             between that and the composite sketch that Detective

      16             DeCaro has had at his desk at the Third Squad for the

      17             two weeks or so since the May 15th incident with the

      18             taxicab driver.

      19                        So all the probable cause does is put Josiah

      20             Galloway in a position where his features can be seen

      21             by a witness who believes the composite sketch

      22             matches.

      23                        Now, at that point, Detective DeCaro

      24             confirms, gets a copy of the composite sketch,

      25             discerns he does believe there are similarities.


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 121 of 137 PageID #: 563

                                                                      269
                                           Proceedings

       1                         You have the composite sketch.       You can make

       2             your own observations, but that really isn't an

       3             issue.

       4                         He then asks Detective Lipson to perform two

       5             photo arrays for the witnesses involved in that case,

       6             including the victim in that case.         The witnesses are

       7             shown two separate photo arrays.        And Detective

       8             Lipson has described to the Court the manner in which

       9             he conducted the photo array.        And he generated the

      10             most recent one in the Rogues Gallery, and that he

      11             was not previously involved in the case.

      12                         You have the two photo arrays.       And I will

      13             point out that in number -- in the Wilmer Hernandez

      14             photo array, the defendant is depicted in the number

      15             two spot.     And in the Jorge Anyosa photo array, the

      16             defendant is depicted in the number five spot.

      17                         So the police went to the extra effort of

      18             doing two photo arrays and not simply using a single

      19             copy of the same photo array where the defendant was

      20             depicted in different spots.        Not only were the

      21             witnesses in separate locations, at different times

      22             shown photo arrays, they were shown photo arrays

      23             where the numbering was different.         And each time

      24             there were identifications.

      25                         Now, I would also point out, your Honor,


                                 Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 122 of 137 PageID #: 564

                                                                      270
                                           Proceedings

       1             that Detective Lipson certainly didn't have the

       2             defendant in front of him when he generated the photo

       3             array.    He was at the Third Squad.       The arrest photo

       4             which Detective DeCaro has testified about, and which

       5             is in evidence, clearly shows that the defendant at

       6             the time of his arrest with DeCaro and what could

       7             reasonably -- and I would ask the Court to use your

       8             own powers of observation -- be described as what

       9             appears to be short hair or tight to the head braids.

      10             The arrest photo is in evidence.        And it is not

      11             markedly different from the short hair in the photo

      12             arrays, and that is a distinction without a

      13             difference.

      14                        They acted on the photographs they had.

      15             There was no undue suggestion with either witness.

      16             And it matches in significant degree the actual

      17             appearance of the defendant at the time of his

      18             arrest.    And as the Court has pointed out, this is

      19             still somewhere in the neighborhood -- well, we can

      20             do it precisely.      The incident was alleged to have

      21             occurred on May 15th, and the arrest is June 5th.

      22             And now we're into the morning of June 6th.

      23                        Now, there is plenty of time to change the

      24             appearance, to do any number of things.          But the

      25             point, your Honor, is, the ultimate point is, at that


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 123 of 137 PageID #: 565

                                                                      271
                                           Proceedings

       1             point in time, on June 5th and June 6th, there was no

       2             great difference in appearance between the way the

       3             defendant's hair appeared at the time of his arrest,

       4             as depicted in the arrest photo, and the way it

       5             appears in the photo arrays, either one of them.

       6             They both appear short, close to the head.

       7                        At the time of the arrest, his cornrows, to

       8             the extent you call them that, or his braids, if you

       9             use a different term, are tight and close to the

      10             head.    And you have the arrest photo to make that

      11             determination, as well.

      12                        With respect to those photo arrays, the only

      13             time line that particularly counts with the photo

      14             arrays is that there is probable cause for him to be

      15             sitting in the Hempstead Armory so that his face can

      16             be seen by someone with eyes to see.

      17                        While we're doing the identification

      18             procedure, let me just stay on that track.          Clearly,

      19             there was a court ordered lineup here.         The defendant

      20             appeared in that lineup.       His attorney was present.

      21             His attorney consented to that lineup.         You have

      22             testimony that his attorney agreed to the way the

      23             lineup was conducted, including the fact that he was

      24             present; that they had the right to pick where they

      25             were in the lineup; they had the right to change that


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 124 of 137 PageID #: 566

                                                                      272
                                           Proceedings

       1             between lineups, and that it was done in accordance

       2             with appropriate protocols and procedures.

       3                        It would have been the height of

       4             irresponsibility to allow the defendant to sit in

       5             that lineup with his braids undone, his hair teased,

       6             and have him stand out as if there were an arrow

       7             pointing to him from the other members of the lineup.

       8                        If you're going to single out the defendant

       9             in this case, that would be the perfect way of

      10             conducting the lineup, because it draws attention to

      11             which one of these six doesn't look like anyone else

      12             in that lineup.     And to avoid that, the People, to be

      13             fair, and the defense attorney was present and

      14             consented, put identical caps on all six individuals,

      15             and that lineup was conducted.

      16                        Regrettably, I would say, to the extent that

      17             the photograph flash washes out some feature of some

      18             individual, not the defendant, in that lineup, it

      19             doesn't change the fairness of the lineup, the

      20             characteristics of the lineup, the description by the

      21             witness of the lineup, the fact that the attorney was

      22             present and did not object in any way to the lineup,

      23             and so forth and so on.

      24                        And the lineup was conducted with meticulous

      25             regard for the defendant's rights and to keep any


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 125 of 137 PageID #: 567

                                                                      273
                                           Proceedings

       1             possibility that either witness would see the

       2             defendant prior to the lineup, either witness would

       3             have a chance to confer before or after concerning

       4             the position or procedure of the lineup.          Again, that

       5             is described in great detail, and, again, it is done

       6             in accordance with the law.

       7                        With respect to whether they're seated or

       8             standing, it is a fair and legally sufficient lineup

       9             procedure.

      10                        Now, with regard to the statement.          The

      11             stipulations, I believe, and certainly the voluntary

      12             disclosure described two statements.         And contained

      13             in the voluntary disclosure, the written statement

      14             which involves the incident at 590 Fulton Avenue that

      15             Marky Fouse described to the police.         The incident

      16             that counsel and I both explained to the Court has

      17             been dismissed by the grand jury.         We are not seeking

      18             to introduce it.      It is just brought up in the

      19             context of this hearing to explain why he was sitting

      20             in the Hempstead Armory, so that a detective with

      21             eyes to see could see him.       There is nothing about

      22             that statement that I am seeking to introduce.

      23                        Now, I would agree and point out to the

      24             Court that his denial when he was asked the questions

      25             about his involvement in the taxicab driver incident,


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 126 of 137 PageID #: 568

                                                                      274
                                           Proceedings

       1             this incident, was not noticed here.         And we're not

       2             seeking to introduce on our direct case anything with

       3             respect to that.

       4                        However, at the end of this process, when

       5             the police are talking about anything else, and

       6             talking about the shooting, the defendant

       7             volunteers -- and I'll come back to what I was going

       8             to say -- but he volunteers information concerning a

       9             Tennessee Avenue, Hempstead shooting that Detective

      10             DeCaro was completely unaware of, even at that point

      11             in time.

      12                        He had gone there for the 590 Fulton Avenue

      13             incident, the May 27th, Marky Fouse incident.           He had

      14             seen that the defendant resembled the 5/15 suspect,

      15             the taxicab driver shooting, and had acted on that,

      16             put that entrain, had gotten denials about that, but

      17             had no clue as to any other incident until the

      18             defendant raised it himself.

      19                        And the defendant -- and this is in the

      20             710.30 notice -- gave a number of statements

      21             concerning that.      But the principal sum and substance

      22             of which was reflected in the 710.30 notice, he fired

      23             once at the guy Marky was with, he paid $60 for his

      24             gun and after the shooting he gave it back to little

      25             Tye, referring to that incident.        That was done


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 127 of 137 PageID #: 569

                                                                      275
                                           Proceedings

       1             after, as all statements were done, after his rights

       2             advisement.

       3                        The rights card is there, and Detective

       4             DeCaro was clear that all statements obtained from

       5             the defendant concerning the facts and circumstances

       6             of any of the incidents were after the rights

       7             advisement.     And he was also clear, at least when we

       8             got to it, that the sequence was, as I have

       9             described, first talking about the written statement,

      10             or what turns out to be the written statement of the

      11             590 incident, and then segues into the denials of the

      12             taxicab incident.      And last, at some indeterminate

      13             point at the end of that process, but on June 6th,

      14             the volunteered information about this unrelated

      15             Tennessee Avenue shooting in which he describes his

      16             possession and use of a handgun.

      17                        Now, with respect to the contradiction or

      18             perceived contradiction between the photo array times

      19             and the rights advisement times, I would simply

      20             submit to the Court that the witness testified, and

      21             even on recross as pointed out, that he did ask

      22             Lipson at approximately three o'clock in the morning

      23             to get that photo array done.

      24                        I would submit to the Court that it was

      25             clear that he had the opportunity and did make


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 128 of 137 PageID #: 570

                                                                      276
                                           Proceedings

       1             observations of the defendant, Josiah Galloway,

       2             during that window between the time he arrived there

       3             at the Hempstead Armory, somewhere around

       4             one o'clock, and was dealing with Ogleytree and

       5             Galloway, until the time he was dealing primarily

       6             with Mr. Galloway at 4:30.

       7                        And it was in that period that he made the

       8             physical observations of the defendant's resemblance

       9             to the composite sketch that set entrain the photo

      10             arrays.    But again I would point out that whole

      11             period, from the moment he was called until the

      12             moment he left, was post-probable cause.          Any

      13             observation at any point in time of the physical

      14             characteristics of the defendant would have been

      15             legally permissible to act on because there was a

      16             legally permissible, legally sufficient basis for him

      17             to be at the Hempstead Armory, the defendant, and for

      18             the detective to witness it.

      19                        I would argue, to the extent that there

      20             appears to be a contradiction, this contradiction or

      21             distinction without a difference is not a credibility

      22             issue.    It is, at most, a mistake, at the time that

      23             he said things here on the stand, as to when he first

      24             physically observed.

      25                        And if you go back and you look at the times


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 129 of 137 PageID #: 571

                                                                      277
                                           Proceedings

       1             and the ways the questions were asked, there are

       2             different times, the formulation changes about when

       3             you sat down with him and you were staring, looking

       4             at him, rather than simply physically observing him.

       5             He has this opportunity, but it doesn't contradict

       6             that all his testimony is that the rights advisement

       7             was followed by a series of three statements spread

       8             out over a number of hours.         And that each of the

       9             statements about facts and circumstances were as

      10             described by the witness.

      11                         It doesn't contradict the fact that the

      12             show-up -- not the show-up, the photo arrays were

      13             conducted after probable cause had put the defendant

      14             in a position where his physical characteristics

      15             could be observed by DeCaro.

      16                         And it doesn't change the fact that the

      17             independent court ordered lineup in August, several

      18             months later, when there was a chance to change the

      19             appearance, was conducted with fairness and

      20             scrupulous regard for the legal rights of the

      21             defendant in this case.

      22                         So given all of that, your Honor, with

      23             respect to the statement, we're seeking to be allowed

      24             to use the statement concerning the Tennessee Avenue

      25             incident that he made to the police.


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 130 of 137 PageID #: 572

                                                                      278
                                           Proceedings

       1                         And I would point out that it is not the

       2             same thing.     And the Court should not conflate, as

       3             counsel may have asked you to, the idea that the --

       4             because the detective cannot recall what or if he ate

       5             or drank, that that's the same as to say that he

       6             didn't eat or drink.      That is simply an absence of

       7             recollection.

       8                         There is no evidence in front of the Court

       9             that he was coerced, that he was harassed, as counsel

      10             has used that term, that he was starved, that he was

      11             denied substance or a drink, or that there was any

      12             complaint with regard to any of that.

      13                         So for all of those reasons, I ask that the

      14             evidence not be suppressed, and the People be allowed

      15             to use it on our direct case as I've described.

      16                         Thank you.

      17                        THE COURT:    May I have the exhibits, just

      18             the ones that are in evidence .

      19                        The Court has heard the testimony, seen the

      20             witnesses, seen the exhibits, considered the evidence

      21             and considered the matter and finds as follows:

      22                        First of all, the defendant, during the

      23             lineup process and during the questioning process

      24             was, in fact, in the lawful custody of the police

      25             department.


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 131 of 137 PageID #: 573

                                                                      279
                                           Proceedings

       1                        There was sufficient probable cause when the

       2             defendant was arrested.

       3                        The detective, Detective Cunningham, was

       4             present when a citizen gave detailed, credible

       5             information that he was the victim of a robbery and a

       6             burglary, that he was victimized by three individuals

       7             whom he knew, including the defendant, Mr. Galloway.

       8                        Detective Cunningham knew who Mr. Galloway

       9             was.   Detective Cunningham acting within his lawful

      10             capacity to do so, had the authority to arrest

      11             Mr. Galloway based upon this information.

      12                        Accordingly, the detective came upon

      13             Mr. Galloway and another one of the named

      14             individuals, Mr. Ogleytree, as they were seated in

      15             the vehicle on a street in Hempstead; and at that

      16             time placed Mr. Galloway under arrest, which was his

      17             lawful right to do.

      18                        Now, inasmuch as Mr. Galloway was lawfully

      19             in custody when Detective DeCaro interacted with him,

      20             there was nothing illegal, improper or inappropriate

      21             for Detective DeCaro to think or conclude or feel or

      22             suspect that the person before him resembled the

      23             sketch on an unrelated matter to what they were

      24             investigating at the time, but nonetheless, an active

      25             and open investigation.


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 132 of 137 PageID #: 574

                                                                      280
                                           Proceedings

       1                        And it was appropriate, and certainly not in

       2             violation of the defendant's rights for Detective

       3             DeCaro to put into motion the procedure whereby

       4             Mr. Galloway's photograph was placed in a photo

       5             array, along with five other individuals who

       6             resembled Mr. Galloway in appearance, and for these

       7             photographs to be shown to the victim and a witness

       8             in the aforesaid open investigation.

       9                        Now, the photo array was shown separately to

      10             the victim and to a person who's described as a

      11             witness.    There was no suggestibility with regard to

      12             the photographs.      There was no suggestibility with

      13             regard to the procedure that was followed.          And there

      14             was nothing unreasonably or unduly suggestive in the

      15             wording that was used by police personnel during the

      16             showing of the photo arrays.

      17                        And, accordingly, the motion to suppress the

      18             viewing of the photo arrays -- or shall I say, the

      19             motion to deny the People the opportunity to attempt

      20             an in-court trial identification of the defendant

      21             based on the photo arrays is denied, because the

      22             photo arrays did not violate the constitutional

      23             rights of the defendant.

      24                        Now, with regard to the court ordered

      25             lineup, the Court finds, according to the testimony


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 133 of 137 PageID #: 575

                                                                      281
                                           Proceedings

       1             and the evidence it was fair, in compliance with the

       2             defendant's constitutional and statutory rights.           As

       3             a matter of fact, he had an attorney present.

       4             Neither he nor his attorney objected in any way to

       5             any of the procedures.       The defendant was allowed to

       6             pick the spot that he was to occupy.         He was allowed

       7             to change the spot if he wanted to do so.          He

       8             declined to do so.

       9                        The Court finds that the use of the hats was

      10             an attempt to protect the defendant's rights and to

      11             ensure fairness.      Furthermore, there was certainly no

      12             objection rendered by either the defendant or the

      13             attorney who was present.

      14                        Similarly, having the individuals sit was

      15             also in an attempt to keep things fair, as well as

      16             the use of the sheet.

      17                        There was nothing that was said or done to

      18             coerce or pressure or overly suggest to the

      19             individuals who viewed the lineup that they should in

      20             any way be unduly directed toward the defendant.           And

      21             there was nothing unduly suggestive about the

      22             procedure of the lineup, the people that were used in

      23             the lineup, or any interaction that police personnel

      24             had with regard to the civilians who viewed the

      25             lineup.


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 134 of 137 PageID #: 576

                                                                      282
                                           Proceedings

       1                        The motion to suppress testimony with regard

       2             to the lineup at trial is denied.

       3                        Now, with regard to the statements.         First

       4             of all, the Court has found that the defendant was in

       5             lawful custody of the police department at all times

       6             during the questioning, from the time he was brought

       7             into the Armory, from then on.

       8                        Now, inasmuch as the People indicated

       9             they're not going to use on the direct examination

      10             the written statement regarding the so-called 590

      11             incident, then there is no need for the Court to make

      12             a ruling with regard to the Miranda aspects of that

      13             statement.

      14                        On the other hand, the Court finds that the

      15             statement was voluntary.

      16                        With regard to the second statement

      17             regarding the taxicab and the denial, the People

      18             indicated they're not going to use that on their

      19             direct case.     So the Court is going to make no

      20             determination with regard to the Miranda aspects, but

      21             finds that the statement was given voluntarily.

      22                        Now, with regard to the last or third

      23             statement, the Court finds that the defendant

      24             voluntarily offered information regarding the

      25             Tennessee Avenue and Hempstead shooting.          It wasn't


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 135 of 137 PageID #: 577

                                                                      283
                                           Proceedings

       1             the subject of any coercion.        It wasn't the subject

       2             of any duress.     It wasn't the subject of any type of

       3             force or pressure from the police department.           It was

       4             done after the defendant was advised of his

       5             constitutional Miranda warnings.

       6                        The defendant freely and voluntarily

       7             indicated that he understood the warnings, that he

       8             waived the warnings, was willing to talk to the

       9             police, and then did so.       He talked to them about a

      10             number of matters, including this one.

      11                        And this last one involving the firing of

      12             the gun, and paying $60, et cetera, that the People

      13             intend to use on their direct case, the Court finds

      14             that the statement was taken in compliance with the

      15             defendant's constitutional, statutory rights.           He was

      16             not pressured in any way.       He was not the subject of

      17             the result of coercion.

      18                        That the defendant made a knowing and

      19             intelligent waiver of his Miranda warnings, after

      20             having been advised by police personnel, and that the

      21             subsequent statement was a product of his free will,

      22             after waiving those rights, and is admissible in

      23             court.

      24                        I want to commend both of the attorneys on

      25             how they conducted this hearing.        They were both very


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 136 of 137 PageID #: 578

                                                                      284
                                           Proceedings

       1             professional, very prepared and strong advocates, and

       2             very complete in all the legal and factual argument

       3             and points that were made.         That constitutes the

       4             ruling of the Court.

       5                        MR. BREWINGTON:       Thank you, Judge.     We have

       6             our exception.     We note that the Court did rule

       7             immediately after our argument.         And we did cite some

       8             cases, but, obviously, the Court felt it wasn't

       9             necessary to look at.      Thank you.

      10                        THE CLERK:     What are we doing with this case

      11             now?

      12                        MR. LaROCCA:     Your Honor, if I may suggest,

      13             Mr. Brewington and I are both going to be in front of

      14             Judge Donnino on Wednesday on a trial matter.           It

      15             might be appropriate to put this down for that day,

      16             because Judge Donnino can tell us what we are doing.

      17                        THE COURT:     I'm directing that the attorneys

      18             be in front of Judge Donnino at 9 a.m. Wednesday,

      19             November 12th, on this matter, on the Galloway

      20             matter.

      21                        MR. LaROCCA:     Thank you, your Honor.

      22                        MR. BREWINGTON:       Judge Donnino really

      23             doesn't start until 9:30.         Is it okay that we come in

      24             at 9:30?

      25                        THE COURT:     Yes.


                                Janine M. Colasanti, RPR, OCR
Case 2:19-cv-05026-AMD-JO Document 63-1 Filed 05/14/20 Page 137 of 137 PageID #: 579
